Filed 12/16/21
                   CERTIFIED FOR PARTIAL PUBLICATION*


            COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                  DIVISION ONE

                           STATE OF CALIFORNIA



SAVE CIVITA BECAUSE SUDBERRY                  D077591
WON’T,

       Plaintiff and Appellant,
                                              (Super. Ct. No. 37-2017-
       v.                                     00045044-CU-TT-CTL)

CITY OF SAN DIEGO,

       Defendant and Respondent.


       APPEAL from a judgment of the Superior Court of San Diego County,
Joel R. Wohlfeil, Judge. Affirmed.
       Briggs Law Corporation, Cory J. Briggs and Janna M. Ferraro for
Plaintiff and Appellant.
       Mara W. Elliott, City Attorney, George F. Schaefer, Assistant City
Attorney, and Lynn M. Beekman and Benjamin P. Syz, Deputy City
Attorneys, for Defendant and Respondent.




*      Pursuant to California Rules of Court, rule 8.1110, this opinion is
certified for publication with the exception of parts III.A.2, III.A.3, III.A.4,
and III.B.
                                        I.
                               INTRODUCTION
      The City of San Diego (City) certified an environmental impact report
(EIR) for the “Serra Mesa Community Plan [SMCP] Amendment Roadway
Connection Project” (Project) and approved an amendment to the SMCP and
the City’s General Plan to reflect the proposed roadway.1 The proposed four-
lane major road—together with a median, bicycle lanes, and pedestrian
pathways—would run in a north/south direction between Phyllis Place in
Serra Mesa to Via Alta / Franklin Ridge Road in Mission Valley.2 Via Alta
and Franklin Ridge Road are contained within Civita, a partially built out
mixed-use development that the City approved in 2008.3
      Save Civita Because Sudberry Won’t (“Save Civita”) filed a combined
petition for writ of mandate and complaint for declaratory and injunctive
relief (Petition / Complaint) against the City, challenging the City’s
certification of the EIR and approval of the Project.4 In its Petition /


1      The resolution approving the amendment noted that it “reconciles a
conflict between the Serra Mesa and Mission Valley community plans
because the Mission Valley Community Plan [MVCP] includes the street
connection but the current version of [SMCP] does not.” The resolution also
stated that the amendment to the City’s General Plan was required “due to
the [SMCP] being part of the Land Use Element of the 2008 General Plan.”

2     When depicted on a map, the proposed roadway forms an upside-down
“Y”-shaped intersection at Phyllis Place, Via Alta, and Franklin Ridge Road.
(See Appendix A, post.)

3      Civita was initially named “Quarry Falls.” For purposes of clarity, we
refer to the development as Civita throughout this opinion.

4    According to the Petition / Complaint, Save Civita “is a non-profit
organization,” that has “[a]t least one . . . member[ ] [who] resides in, or near,
                                        2
Complaint and briefing, Save Civita contended that the City violated the
California Environmental Quality Act (“CEQA”) (Pub. Resources Code,

§ 21000 et seq.),5 the Planning and Zoning Law (Gov. Code, § 65000 et seq.),
and the public’s due-process and fair-hearing rights.6 The trial court denied
the Petition / Complaint in its entirety and entered a judgment in favor of the
City.
        On appeal, Save Civita raises four claims related to the City’s
certification of the EIR for the Project. First, Save Civita claims that the City
violated Guidelines section 15088.5, subdivision (g)7 in failing to summarize
revisions made in the Project’s recirculated draft EIR (RE-DEIR). Save
Civita also claims that the Project’s final EIR (FEIR) was deficient because it
failed to adequately analyze, as an alternative to the Project, a proposal to
amend the MVCP to remove the planned road from that community plan.
Save Civita further contends that the FEIR is deficient because it failed to
adequately analyze the Project’s traffic impacts. Specifically, Save Civita
maintains that the FEIR failed to disclose the true margin of error associated


the Serra Mesa community of [the] City of San Diego, California, and [that]
has an interest in, among other things, ensuring open, accountable, and
responsive government and in protecting Serra Mesa’s quality of life.”
      The administrative record indicates that Sudberry Properties is an
entity associated with Civita’s developer.

5     Unless otherwise indicated, all subsequent statutory references are to
the Public and Resources Code.

6     Specifically, Save Civita raised its CEQA and Planning and Zoning
Law claims in the Petition / Complaint, and asserted its procedural due
process claim in a supporting brief.

7    References to “Guidelines,” are to the administrative guidelines for the
implementation of CEQA. (Cal. Code Regs., tit. 14, § 15000 et seq.)
                                         3
with a traffic projection in the FEIR and “ignored obvious traffic hazards,”
(capitalization and boldface omitted) that the Project would create on Via
Alta and Franklin Ridge Road. Save Civita also claims that the FEIR failed
to adequately discuss the Project’s inconsistency with the General Plan’s goal
of creating pedestrian-friendly communities.
      In addition to its EIR / CEQA claims, Save Civita maintains that the
Project will have a deleterious effect on the pedestrian-friendly Civita
community and that the City therefore violated the Planning and Zoning law
in concluding that the Project is consistent with the City’s General Plan.
Finally, Save Civita maintains that the City acted in a quasi-adjudicatory
capacity in certifying the FEIR and approving the Project and that a City
Council member violated the public’s procedural due process rights by
improperly advocating for the Project prior to its approval.
      In a published section of this opinion we conclude that the City did not
violate Guidelines section 15088.5, subdivision (g) in failing to summarize
revisions made to the Project’s previously circulated programmatic draft EIR
(PDEIR) in the RE-DEIR. (See pt. III.A.1, post.) In a second published
section, we conclude that the City Council acted in a quasi-legislative
capacity in certifying the FEIR and approving the Project, and that this
determination forecloses Save Civita’s procedural due process claim. (See
pt. III.C, post.) In unpublished sections of this opinion, we reject the
remainder of Save Civita’s contentions. We affirm the trial court’s judgment
in favor of the City in its entirety.




                                        4
                                       II.
               FACTUAL AND PROCEDURAL BACKGROUND
A. Civita
      1. The Civita development
      In 2005, Civita’s developer sought approvals from the City to develop a
large mixed-use development in Mission Valley that would contain
residences, public recreational spaces, open lands, and retail and office space.
      The FEIR8 described the Civita development in part as follows:
         “[The Civita] site encompasses approximately 225 acres
         immediately south of Phyllis Place. The [Civita
         development] includes . . . a mixed-use, walkable
         community including residential, commercial, and parks
         and open space development.”

      The FEIR also described Civita in part as follows:
         “The [Civita EIR] stated that the proposed project would
         include a development cap that would prohibit the project
         from exceeding 4,780 residential units, 603,000 square feet
         of retail space, and 620,000 square feet of office/business
         park uses. The [Civita development] would also include
         31.8 acres of public and private parks, civic uses, open
         space and trails, and an optional school site. Construction
         of . . . the southwestern portion of the site has been
         completed. Land uses within this area include currently
         occupied residences.”

      The Civita development is located primarily within the MVCP area,
bordered on the south by Friars Road, on the north by Phyllis Place (within
the SMCP area), on the east by interstate I-805, and on the west by Mission
Center Road.



8      The Civita development was subject to a separate EIR, which we refer
to as the Civita EIR.
                                       5
      2. The Civita EIR’s analysis of a potential road connection between
         Phyllis Place and Via Alta / Franklin Ridge Road

      The Civita EIR analyzed a potential road connection from Phyllis Place
to Via Alta / Franklin Ridge Road. Specifically, Alternative 4 of the Civita
EIR—“Road Connection to Phyllis Place”—provided an analysis of the
potential environmental impacts of the road connection. The analysis
included tables describing projected traffic conditions with and without the
proposed connection, which the Civita EIR summarized as follows:
         “As shown in [various tables], project traffic under this
         alternative would impact roadway segments and
         intersections similar to the proposed project. However, due
         to the different distribution of traffic associated with the
         Phyllis Place connection, traffic impacts under this
         alternative would occur at different locations; in other
         locations, impacts would be avoided. Although significant
         impacts are comparable, in general the redistribution of
         traffic to the Phyllis Place / I-805 interchange is beneficial
         to existing Mission Valley circulation streets where total
         vehicular trips are reduced, such as for Friars Road
         between SR-163 and I-15; Mission Center Road from Friars
         Road to I-8; and Qualcomm Way from Friars Road to I-8.”

      3. The City Council’s approval of the Civita development and its
         direction to analyze a community plan amendment showing the road
         connection

      In October 2008, the City Council approved the Civita development.
As part of its approval, the City Council adopted a resolution (R-304297),
directing staff to analyze an amendment to the SMCP and the City’s General
Plan to include a street connection between Phyllis Place and Friars Road.9
The resolution provided in relevant part:


9    Friars Road is a road located to the south of the Project that runs east
and west. (See Appendix A, post.)
                                       6
         “Council directs staff to analyze the following issues in
         relation to the aforementioned street connection and land
         use plan amendments:

         “1. Whether police and fire response times would be
         improved with the road connection.

         “2. Whether the road connection could serve as an
         emergency evacuation route.

         “3. Whether it is feasible to make the road available for
         emergency access only.

         “4. Whether pedestrian and bicycle access would be
         improved by the street connection.”

B. The Project
      1. The PDEIR
      In April 2016, the City issued the PDEIR. The PDEIR indicated that
the Project was the adoption of an amendment “to the [SMCP] . . . to include
a street connection from Phyllis Place in Serra Mesa southward to the
[Civita] Specific Plan area in Mission Valley.”
      2. The RE-DEIR
      The City issued the RE-DEIR in March 2017. As discussed in greater
detail in part III.A.1, post, the City provided the following explanation for its
decision to recirculate an EIR:
         “In light of the public comments received during public
         review of the [PDEIR], the construction of the roadway
         connection was determined to be foreseeable; therefore, a
         project-level analysis[10] was conducted and included
         within the [RE-DEIR]. Further evaluation of the
         subsequent actions necessary to implement and construct
         the roadway connection was completed.

10    We discuss the distinction between a programmatic EIR and a project-
level EIR in part III.A.1.c.i, post.
                                        7
         “This revised and recirculated [RE-DEIR] analyzes impacts
         at a project level to ensure that all potential significant
         environmental effects associated with the [P]roject are
         disclosed.”

      3. The FEIR
      In August 2017, the City issued the FEIR for the Project. The FEIR
describes the Project as follows:
         “The proposed [P]roject consists of construction and
         operation of a four-lane major street, complete with bicycle
         lanes and pedestrian pathways, extending from Phyllis
         Place in Serra Mesa southward to Via Alta and Franklin
         Ridge Road in Mission Valley [citation].

         “The proposed [P]roject would require an amendment to the
         [SMCP]. This amendment would require map and text
         changes to the plan to include the roadway connection as a
         four-lane major street and revise the Street Classification
         and the Bikeways and Pedestrian Walkway figures in the
         currently adopted [SMCP].”

      4. Public review of the Project
      The FEIR contains more than a hundred separate letters from the
public commenting on the RE-DEIR. The comments, and the City’s
responses, span nearly a thousand pages in the administrative record.
      In addition to these comments and responses in the FEIR, two
community planning groups reviewed the Project. In May of 2017, the Serra
Mesa Community Planning Group (SMPG) voted unanimously to recommend
denial of the Project. That same month, the Mission Valley Planning Group
heard the item as an “informational item,” but took no action on the item.
      The City also held several public hearings on the Project. In August
2017, the City’s Planning Commission held a public hearing and voted
unanimously, with one member recusing, to recommend approval of the

                                        8
Project and certification of the FEIR. The following month, the City Council’s
Smart Growth & Land Use Committee held a public hearing and voted
unanimously to recommend approval of the Project to the full City Council.
      5. The City’s certification of the FEIR and its approval of amendments
         to the SMCP and the City’s General Plan

      The City Council held a public hearing on the Project in October 2017.
At the conclusion of the hearing, the City Council adopted two resolutions.11
One of the resolutions (R-311380) certified the FEIR and made related
findings from the FEIR; adopted a statement of overriding considerations
under CEQA for the Project; and adopted a mitigation, monitoring, and
reporting program for the Project. The second resolution (R-311381) adopted
an amendment to the SMCP and the City’s General Plan to “identify a
roadway connection from Phyllis Place in Serra Mesa southward to the
boundary between the Serra Mesa and Mission Valley community planning
areas.”
C. Procedural background
      1. Save Civita’s Petition / Complaint
      In November 2017, Save Civita filed its Petition / Complaint. In a
single cause of action styled as “Illegal Approval and Adoption of Project,”
Save Civita claimed that the City had violated CEQA (§ 21000 et seq.) in
several ways, including by failing to “provide adequate identification and
analysis of the significant adverse environmental impacts, [and a] reasonable
range of alternatives . . . .”
      In this same cause of action, Save Civita further alleged that the City
violated the Planning and Zoning Law (Gov. Code, § 65000 et seq.) in


11   Both resolutions were adopted with eight votes in favor and one vote
against.
                                       9
approving the Project because, according to Save Civita, the Project was not
consistent with “the applicable general and specific plans and their
components.”
        In its prayer for relief, Save Civita sought various forms of relief,
including a declaratory judgment stating that the City had failed to comply
with applicable laws and injunctive relief prohibiting the City from taking
any action to implement the Project without complying with all applicable
laws.
        2. Save Civita’s supporting brief
        Save Civita filed a brief in support of its Petition / Complaint. In its
brief, Save Civita maintained that the City had violated CEQA in four ways:
(1) the City failed to summarize revisions made to the previously circulated
PDEIR in the RE-DEIR; (2) the FEIR failed to adequately analyze a
reasonable range of alternatives; (3) the FEIR failed to analyze the Project’s
traffic impacts; (4) and the FEIR failed to analyze the Project’s inconsistency
with relevant land use plans.
        In its brief, Save Civita also maintained that the City violated the
Planning and Zoning Law in approving the Project. In support of this
contention, Save Civita argued that the Project was inconsistent with the
City of Villages strategy contained within the City’s General Plan in that the
Project was “neither pedestrian-friendly nor likely to reduce greenhouse-gas
emissions.”
        Finally, Save Civita contended that the City had violated the public’s
right to due process and a fair hearing. In support of this claim, Save Civita
asserted that “at least one City Council member had become a cheerleader for
the Project [and had] decided he was going to approve the Project long before
any evidence was presented to the City Council.”


                                         10
      3. The City’s opposition
      The City filed an opposition brief to Save Civita’s Petition / Complaint
that addressed each of Save Civita’s arguments and contended that it had not
violated CEQA, the Planning and Zoning Law, or the public’s right to due
process and a fair hearing.
      4. The administrative record
      With its opposition, the City certified the voluminous administrative
record, which consists of approximately 41,040 pages.
      The City also lodged salient portions of the administrative record,
including the following documents: resolutions from the City Council
pertaining to the approval of the Civita development in 2008 and the City
Council’s approval of the Project in 2017; excerpts of the final EIR for the
Civita development; the FEIR; an August 2017 memorandum for the City’s
Planning Department to the City Council recommending approval of the
Project; images from a Planning Department presentation on the Project to
the City Council; minutes from the City Council meeting approving the
Project; excerpts from the transcript of the City Council meeting approving
the Project; excerpts from the City’s Street Design Manual; excerpts of traffic
studies analyzing the Project; an August 2017 memorandum for the City’s
Planning Department to the City’s Planning Commission recommending
approval of the Project; an August 2017 letter from the State of California
Department of Transportation expressing agreement with the “analysis and
mitigation” contained in the RE-DEIR; excerpts from the transcript of the
August 2017 City Planning Commission meeting on the Project; a 2012 notice
of an EIR scoping meeting for the Project; excerpts from various land use
planning and policy documents, including the City’s General Plan; an e-mail
related to the Project’s “vehicle miles traveled” analysis contained in the


                                       11
FEIR; excerpts from a memorandum to the City Council pertaining to the
Civita development; excerpts and notices from both the PDEIR and the RE-
DEIR; and excerpts of a 2007 traffic impact study for the Civita development.
        5. The trial court’s ruling
        The trial court issued a tentative ruling denying Save Civita’s Petition /
Complaint in its entirety. After a hearing, the trial court issued an order
clarifying and confirming its tentative ruling in favor of the City.
        In February 2020, the trial court entered a judgment in favor of the
City.
        6. The appeal
        Save Civita timely appeals from the judgment.
                                         III.
                                    DISCUSSION
A. Neither the RE-DEIR nor the FEIR violated CEQA
        Save Civita raises four claims related to the City’s certification of an
EIR for the Project. We consider each claim below.
        1. The City did not violate Guidelines section 15088.5, subdivision (g)
           in failing to summarize revisions made to the previously circulated
           PDEIR, in the RE-DEIR

        Save Civita claims that the City violated Guidelines 15088.5,
subdivision (g) in failing to summarize revisions made to the previously
circulated PDEIR, in the RE-DEIR.
              a. Relevant law
                    i. Guidelines section 15088.5
        Guidelines section 15088.5 outlines the circumstances when a lead
agency is required to recirculate an EIR (Guidelines, § 15088.5, subds. (a)–
(b), (e)), and describes how such recirculation is to occur (Guidelines,
§ 15088.5, subds. (c), (f), (g).)

                                         12
      Guidelines section 15088.5, subdivision (a) provides in relevant part:
         “A lead agency is required to recirculate an EIR when
         significant new information is added to the EIR after public
         notice is given of the availability of the draft EIR for public
         review . . . but before certification. As used in this section,
         the term ‘information’ can include changes in the project or
         environmental setting as well as additional data or other
         information.”12

       Guidelines section 15088.5, subdivision (f) pertains to the manner by
which a lead agency shall evaluate and respond to comments when an EIR is
recirculated. Guidelines section 15088.5, subdivision (f)(1) provides:
         “(1) When an EIR is substantially revised and the entire
         document is recirculated, the lead agency may require
         reviewers to submit new comments and, in such cases, need
         not respond to those comments received during the earlier
         circulation period. The lead agency shall advise reviewers,
         either in the text of the revised EIR or by an attachment to
         the revised EIR, that although part of the administrative
         record, the previous comments do not require a written
         response in the final EIR, and that new comments must be
         submitted for the revised EIR. The lead agency need only
         respond to those comments submitted in response to the
         recirculated revised EIR.”

      Guidelines section 15088.5, subdivision (g) requires the lead agency to
summarize the revisions made to a previously circulated draft EIR. The
subdivision provides:




12    (Accord, § 21092.1 [“When significant new information is added to an
environmental impact report after notice has been given . . . and consultation
has occurred . . . , but prior to certification, the public agency shall give notice
again . . . , and consult again . . . before certifying the environmental impact
report”.)

                                        13
         “When recirculating a revised EIR, either in whole or in
         part,[13] the lead agency shall, in the revised EIR or by an
         attachment to the revised EIR, summarize the revisions
         made to the previously circulated draft EIR.”

                  ii. Case law
      Neither party has cited, and our own research has not uncovered, any
case law interpreting or applying Guidelines section 15088.5, subdivision (g).
            b. Standard of review
      In Sierra Club v. County of Fresno (2018) 6 Cal.5th 502 (Sierra Club),
the Supreme Court outlined the following principles concerning the standard
of review to be applied to a claim that an EIR failed to perform its essential
function of informing the public of issues raised by a proposed project:
         “The ultimate inquiry, as case law and the CEQA
         guidelines make clear, is whether the EIR includes enough
         detail ‘to enable those who did not participate in its
         preparation to understand and to consider meaningfully
         the issues raised by the proposed project.’ [Citation]; see
         Berkeley Keep Jets Over the Bay Com. v. Board of Port
         Cmrs. [(2001)] 91 Cal.App.4th [1344, 1356] [‘Whether an
         EIR will be found in compliance with CEQA involves an
         evaluation of whether the discussion of environmental
         impacts reasonably sets forth sufficient information to
         foster informed public participation and to enable the
         decision makers to consider the environmental factors
         necessary to make a reasoned decision.’]; Guidelines,
         § 15151 [‘An EIR should be prepared with a sufficient
         degree of analysis to provide decisionmakers with
         information which enables them to make a decision which
         intelligently takes account of environmental

13    Guidelines section 15088.5, subdivision (c) provides, “If the revision is
limited to a few chapters or portions of the EIR, the lead agency need only
recirculate the chapters or portions that have been modified.”
      Guidelines section 15088.5, subdivision (f)(2) specifies how a lead
agency shall evaluate and respond to comments in the event that only
portions of an EIR are recirculated.
                                       14
         consequences.’].) The inquiry presents a mixed question of
         law and fact. As such, it is generally subject to
         independent review. However, underlying factual
         determinations—including, for example, an agency’s
         decision as to which methodologies to employ for analyzing
         an environmental effect—may warrant deference.
         [Citations.] Thus, to the extent a mixed question requires a
         determination whether statutory criteria were satisfied, de
         novo review is appropriate; but to the extent factual
         questions predominate, a more deferential standard is
         warranted.” (Id. at p. 516.)

      We apply this standard of review to Save Civita’s claim, reviewing de
novo both the meaning of the summarization requirement contained in
Guidelines section 15088.5, subdivision (g) and the question of whether the
“statutory criteria were satisfied . . . .” (Sierra Club, supra, 6 Cal.5th at
p. 516.)14
             c. Factual and procedural background
                   i. The PDEIR and the RE-DEIR
      A chapter of the PDEIR titled “Project Description,” stated that the
proposed Project consisted of a “community plan amendment to the [SMCP] to
include a street connection from Phyllis Place, located in Serra Mesa,
southward to the boundary of Serra Mesa and Mission Valley.” (Italics
added.) However, this chapter of the PDEIR also made clear the limited
scope of the proposed project, stating:
         “The City’s action is only to amend the [SMCP]. The City is
         not proposing to construct or fund the roadway connection.”
         (Italics added.)

      In contrast, the “Project Description” chapter of the RE-DEIR states
that the Project being analyzed consists of the construction of the road itself,

14    Neither party points to any disputed factual questions relevant to Save
Civita’s claim that the City violated section 15088.5, subdivision (g).
                                          15
stating, “The proposed [P]roject consists of construction and operation of a
four-lane major street, complete with bicycle lanes and pedestrian pathways,
extending from Phyllis Place in Serra Mesa southward to Via Alta and
Franklin Ridge Road in Mission Valley . . . .”
      A section of the Project Description chapter of the RE-DEIR (section
3.2) explained the genesis of this change, noting that the PDEIR had
examined an amendment to the SMCP at a “ ‘programmatic’ level,” and that
“[a]fter considering the comments received during the public review period,
the City decided to analyze the road-connection with a project-level analysis.”
(Compare Guidelines, §§ 15161 [“project” EIR], 15148 [“program” EIR].)15
The Project Description stated further that revisions to the PDEIR caused
the City to “replace the P[D]EIR with a project-level EIR and recirculate for a
second public review.” (Italics added.)


15     In Citizens for Responsible Equitable Environmental Development v.
City of San Diego Redevelopment Agency (2005) 134 Cal.App.4th 598, 605,
this court noted that the Guidelines describe these two “different type[s],” of
EIRs as follows:
         “[T]he Guidelines describe several types of EIRs, which
         may be tailored to different situations. The most common
         is the project EIR, which examines the environmental
         impacts of a specific development project. (Guidelines,
         § 15161.) A quite different type is the program EIR, which
         ‘may be prepared on a series of actions that can be
         characterized as one large project and are related either:
         (1) Geographically, (2) As logical parts in the chain of
         contemplated actions, (3) In connection with issuance of
         rules, regulations, plans, or other general criteria to govern
         the conduct of a continuing program, or (4) As individual
         activities carried out under the same authorizing statutory
         or regulatory authority and having generally similar
         environmental effects which can be mitigated in similar
         ways.’ (Guidelines, § 15168, subd. (a); [citation].)”

                                       16
      The first page of the RE-DEIR is a Public Notice of Availability for
Recirculation (the Notice), which also states that the PDEIR “has been
revised to analyze impacts at a project level to ensure that all potential[ly]
significant environmental effects associated with the [P]roject are disclosed,
and further evaluation of the subsequent actions necessary to implement and
construct the roadway connection is included.” The Notice informed readers
that comments on the PDEIR would not receive responses.16
      The executive summary of the RE-DEIR reiterated that the EIR
evaluated both “an amendment to the [SMCP],” and the “construction and
operation of a four-lane major street, complete with bicycle lanes and
pedestrian pathways, extending from Phyllis Place in Serra Mesa southward
to Via Alta and Franklin Ridge Road in Mission Valley.”
      Chapter 4 of the RE-DEIR details the “History of Project Changes”
stating:
           “The [PDEIR] analyzed the programmatic action of the
           amendment to include Franklin Ridge Road in the
           Circulation Element of the [SMCP]. [¶] In light of the
           public comments received during public review of the
           [PDEIR], the construction of the roadway connection was
           determined to be foreseeable; therefore, a project-level
           analysis was conducted and included within the
           recirculated [RE-DEIR]. Further evaluation of the
           subsequent actions necessary to implement and construct
           the roadway connection was completed.”

             ii. The City states in the FEIR that it has complied with
                 Guidelines section 15088.5, subdivision (g)

      In response to the City’s issuance of the RE-DEIR, the SMPG sent the
City a letter containing 212 separately analyzed comments. One of the
comments specifically alleged that the City had failed to comply with the

16    Section 1.4 of the RE-DEIR reiterated these aspects of the Notice.
                                       17
summarization requirement contained in Guidelines section 15088.5,
subdivision (g). In the FEIR, the City responded to this comment in relevant
part as follows:
         “The [RE-]DEIR complied with this requirement. A
         summary of the revisions made to the previously circulated
         [PD]EIR was provided in the Public Notice of Availability
         for Recirculation of an EIR and also within Chapter 3,
         Project Description: ‘After considering the comments
         received during the public review period, the City decided
         to analyze the road connection with a project‐level analysis.
         The additional description and analysis warranted
         revisions to the [PDEIR], which in turn led the City to
         decide to replace the [PDEIR] with a project-level EIR and
         recirculate for a second public review.’ As the scope of
         analysis changed from a programmatic level (e.g., not
         including any specific roadway design, construction details)
         to a project level of analysis, the entire [PDEIR] necessarily
         warranted revisions throughout to reflect that detail.
         Furthermore, the [RE-]DEIR was in an entirely new format
         (e.g., font, numbering, figures) which would indicate that
         the entirety of the [PDEIR] had been revised.”

      An attorney representing the Serra Mesa Community Council
reviewing the RE-DEIR also sent the City a letter asserting that the City had
failed to comply with Guidelines section 15088.5, subdivision (g). The
attorney stated the following:
         “Please identify, by providing either, or both: (a) a list of
         material changes in the [P]roject design and/or study, and
         (b) an interlineated and strike-out version of the [RE-]DEIR
         and its appendices so that the public, third party agencies,
         and decisionmakers know what to focus on during their
         second reading and comments such that meaningful
         comment can be provided. (CEQA Guidelines § 15088,
         subds. (f)(1), (g)).” (Italics omitted.)

      The City responded in part to this comment by stating:


                                      18
         “The commenter also requests that the City provide a list of
         material changes to the [P]roject design and/or study as
         well as a strike-out version of the [PD]EIR so that
         interested parties ‘know what to focus on . . . such that
         meaningful comment can be provided.’ To provide a
         strikeout version of the originally circulated [PD]EIR or a
         more detailed summary that contains what would amount
         to a long list of changes between versions would provide no
         additional meaningful information to the reader and
         decision-maker other than to support the statement
         already in the Public Notice and [PD]EIR that substantial
         revisions had occurred since the previously circulated draft.
         Moreover, in practical terms, if the document was provided
         in strikeout/underline format, as suggested, nearly the
         entire document would be shown as strikeout/underline.
         The result would be a recirculated [draft EIR] of limited
         informational value to the majority of readers because of its
         near illegible condition. In addition, because the entire
         [PD]EIR was completely overhauled, a summary statement
         indicating that the [PD]EIR was converted from a high
         level program analysis to a detailed project level analysis is
         a sufficient summary because it accurately conveys to the
         reader and decision-maker the significant changes that
         occurred since the previous review. Finally, the public
         review was 60 days, which is more than 15 days beyond the
         45 days required by CEQA and which would provide more
         time than required by State law for the public to review the
         recirculated [RE-]DEIR in its entirety.”

            iii. Save Civita’s claim in the trial court
      Save Civita contended that the City had failed to comply with
Guidelines section 15088.5, subdivision (g), arguing, “neither the [RE-]DEIR
nor any attachment to it summarizes the revisions made.” Save Civita
contended that “[r]equiring members of the public to rifle through these two
voluminous, technical documents to try and figure out the differences was an
obstacle to informed discussion.”



                                       19
      The City responded by contending that it had adequately summarized
the changes to the PDEIR in the RE-DEIR, arguing that its “summarization
is sufficient to appri[s]e the reader that this is an entirely different level of
analysis and revisions are throughout.”17 The City also argued that “[n]o
prejudice ha[d] been shown,” from any insufficiency in the RE-DEIR’s
summary of changes because “public comment was vigorous.”
      The trial court issued a tentative ruling stating that the City
“arguably” had failed to summarize the revisions made to the PDEIR in the
RE-DEIR as required by Guidelines section 15088.5, subdivision (g), but
concluding that any such failure was not prejudicial:
         “The City was required to reference, discuss or list in some
         logical, meaningful way the changes made between the
         [PDEIR] and the [RE-D]EIR. Arguably, the City did not do
         this. The references cited by the City do not alert the
         reader as to the specific changes. On the other hand, this is
         not a situation where the re-circulation was driven by
         changes in the facts or conclusions reached within the EIR.
         The final EIR underwent a structural change, but
         maintained the same discussion regarding impacts and
         mitigation, and relied on the same data. Importantly, the
         City’s failure was not prejudicial. There is no evidence
         suggesting the public was deprived of a meaningful
         opportunity to discuss and critique the [P]roject. Re-
         circulation was not used as an opportunity to insert new
         conclusions as to significant impacts on the community.
         Re-circulation did not prevent the relevant decision makers
         from reaching an informed final decision. There is no
         evidence that the City’s failure to comply was done in bad
         faith. Therefore, any violation of Guidelines section
         15088.5 was not prejudicial and does not constitute a basis
         on which to grant this Petition.”

17    The City stated that it summarized the revisions to the PDEIR in the
following sections of the RE-DEIR, “[Section] 1.4[,] Availability of this EIR,
[Section] 3.2[,] Project Background, [Chapter] 4[,] History of Project
Changes.” We have summarized those provisions in part III.A.1.c.i, ante.
                                        20
      At the hearing on Save Civita’s writ petition, Save Civita argued that
there had been numerous substantive changes to the PDEIR, and Save
Civita’s counsel reviewed several of those changes at the hearing. For
example, Save Civita’s counsel noted that the PDEIR determined that there
was “no environmentally superior alternative as compared to the proposed
community plan amendment,” while the FEIR18 concluded that “the bicycle,
pedestrian and emergency access only alternative is . . . the environmentally
superior alternative.” Save Civita’s counsel argued that, in light of all the
revisions to the PDEIR, the City’s failure to summarize such changes was
prejudicial because the “information [was] necessary to an informed
decision.”
      The City argued:
         “[L]ooking at the merits of the discussion on section
         15088.5[, subdivision] (g) CEQA guidelines, this is to
         summarize the revisions made. That’s the requirement
         under CEQA. Summarize the revisions made. In this
         particular instance, these weren’t just revisions, it was an
         entire structural redo. As a result of scoping comments
         that the public made and community interaction, they
         wanted more information. So instead of giving them a
         [programmatic] EIR, we went back and did a project level
         EIR. . . . The intent we believe of the Guidelines is that the
         public gets more information and that’s what we tried to do
         at this point, not a reduction of information. At some point
         when you do red line drafts, which I’m sure your honor
         knows, it gets so confusing you can’t even tell what has
         been added and what has been not added.




18   While Save Civita’s counsel compared the PDEIR with the FEIR rather
than with the RE-DEIR, it appears that the FEIR and the RE-DEIR are not
materially distinct with respect to any of the changes referenced by counsel.
                                       21
         “Also in this regard, there’s no evidence to suggest the
         public was deprived of a meaningful opportunity to discuss
         the [P]roject.”

      After the hearing on Save Civita’s writ petition, the trial court
confirmed its tentative ruling and “clarif[ied]” that ruling, stating the
following:
         “Regarding the re-circulation issue, the argument
         presented by [Save Civita] made several references to the
         administrative record that were not contained in [Save
         Civita’s] briefing.[19] These references are improper and
         cannot be considered by the Court because . . . [the] City
         has not had an opportunity to address or rebut these
         additional citations. To some extent, these additional
         references support the City’s argument: the [RE-D]EIR
         contained significant organizational changes such that it
         would have been confusing, if not futile to attempt to list or
         ‘redline’ each change. Ultimately, no prejudice was
         incurred. The public was given ample opportunity to
         review and comment on the revised project level EIR. The
         City did not seek to mislead the public [as] to whether it
         was necessary to review or comment on the revised project
         level EIR. The administrative record contains evidence
         supporting the City’s good faith understanding that a
         revised and re-circulated project level EIR would enhance
         the ability of the public and decision makers to understand
         and act on the [P]roject.”

             d. Analysis
      Guidelines section 15088.5, subdivision (g) required the City to
“summarize the revisions made to the previously circulated draft EIR.”
      As outlined in detail in part III.A.1.c.i, ante, statements in the “Project
Description” and the “History of Project Changes” chapters of the RE-DEIR
summarized the changes to the PDEIR by stating that: (1) the RE-DEIR

19    It appears that the trial court was referring to the substantive changes
to the PDEIR that Save Civita’s counsel outlined at the hearing.
                                       22
“replaced” the PDEIR; (2) the Project had changed from a community plan
amendment to an amendment and the construction of a major road, and
(3) while the PDEIR had analyzed only “the programmatic action of the
amendment to include Franklin Ridge Road in the Circulation Element of the
Serra Mesa Community Plan,” the RE-DEIR contained a “project-level
analysis,” of the foreseeable construction of the new road. In short, these
summary provisions of the RE-DEIR informed the public that the revisions to
the PDEIR were extensive, and that the PDEIR had been “replaced” by the
RE-DEIR. As the City explained in the FEIR, given the extensive nature of
the changes, “if the document was provided in strikeout/underline format, as
suggested, nearly the entire document would be shown as
strikeout/underline.”
      In interpreting the summarization mandate of Guidelines section
15088.5, subdivision (g), it is important to recall the context in which that
mandate arises. Section 15088.5, subdivision (a) requires the recirculation of
an EIR where “significant new information is added to the EIR.” Such new
information can “include changes in the project.” The “History of Project
Changes,” chapter of the RE-DEIR apprised the public that, in the wake of
the issuance of the PDEIR, the City had conducted “further evaluation of the
subsequent actions necessary to implement and construct the roadway
connection.” Thus, the RE-DEIR summarized the changes in the Project that
had occurred.
      The summarization requirement in section 15088.5, subdivision (g) also
must be interpreted in connection with section 15088.5, subdivision (f), which
requires that an agency inform the public that “[w]hen an EIR is
substantially revised and the entire document is recirculated,” comments on
a prior EIR will not receive a response. The City’s compliance with section


                                       23
15088.5, subdivision (f) further alerted the public that substantial changes
had been made to the PDEIR.
      In sum, where a recirculated EIR states that it is replacing a prior EIR
and the agency makes clear the overall nature of the changes (as the City did
in this case), and states that prior comments will not receive responses, the
agency may be said to have complied with the Guidelines requirement that it
“summarize the revisions made to the previously circulated draft EIR.”
(§ 15088.5, subd. (g).)
      However, even if we were to assume that the City failed to comply with
section 15088.5, subdivision (g), we agree with the trial court that any such
failure was not prejudicial. Save Civita argues, “ ‘An EIR will be found
legally inadequate – and subject to independent review for procedural error –
where it omits information that is both required by CEQA and necessary to
informed discussion.’ ” (Italics added, citing California Native Plant Society
v. City of Santa Cruz (2009) 177 Cal.App.4th 957, 986; see also Sierra Club,
supra, 6 Cal.5th at p. 515 [an agency’s “failure to comply with the law
subverts the purposes of CEQA” and constitutes prejudicial error if the
agency “omits material necessary to informed decisionmaking and informed
public participation” (italics added)].)
      Save Civita argues that the City’s failure to summarize the changes in
the RE-DEIR from the PDEIR had “two detrimental consequences,” namely,
it forced readers to “leaf through thousands of pages,” and caused “readers to
have the mistaken belief” that the two EIRs address the same project. We
are not persuaded. With respect to the first consequence, the need to review
the entire RE-DEIR was driven by the nature of the changes (i.e., the
changes to the PDEIR were wholesale and material). As to the second
consequence, no reasonable reader could have been misled as to the


                                           24
distinction between the nature of the projects evaluated in the PDEIR and
the RE-DEIR, respectively. The RE-DEIR clearly and expressly stated that,
while the PDEIR had evaluated a community plan amendment, the RE-DEIR
evaluated the amendment and the construction of a major road.
      Save Civita also argues that the City’s failure to provide a summary
was an “obstacle to informed discussion,” but the administrative record
indicates that there was ample and vigorous public discussion of the RE-
DEIR. We agree with the trial court that such discussion was not hampered
by the absence of a summary of the changes in the RE-DEIR. Save Civita
also argues that failing to provide a summary required commentators to
either resubmit letters or to “start over,” with the latter option “being the
non-obvious option,” since the RE-DEIR indicated that it was a recirculated
draft EIR. However, as discussed above, the City informed the public that
comments on the PDEIR would not receive responses. Thus, the public was
on notice of the need to resubmit comments or to submit new comments.
      In sum, we conclude that the City did not violate Guidelines section
15088.5, subdivision (g) in failing to summarize the changes from the PDEIR
to the RE-DEIR. We further conclude that, even assuming the City did
violate Guidelines section 15088.5, subdivision (g), such error was not
prejudicial because any failure to summarize did not deprive the public of a
meaningful opportunity to discuss and critique the Project.
      2. The FEIR reasonably did not analyze in detail the Amend MVCP
         Alternative as an alternative to the Project

      Save Civita claims that the FEIR was deficient because it failed to
analyze in detail the Amend MVCP Alternative as an alternative to the
Project.




                                       25
            a. Relevant law
      “CEQA requires that an EIR, in addition to analyzing the
environmental effects of a proposed project, also consider and analyze project
alternatives that would reduce adverse environmental impacts. [Citations.]”
(In re Bay-Delta etc. (2008) 43 Cal.4th 1143, 1163 (In re Bay Delta).)
      Guidelines section 15126.6, subdivision (a) states that an agency must
describe a range of reasonable alternatives to the project, and provides in
relevant part:
         “Alternatives to the Proposed Project. An EIR shall
         describe a range of reasonable alternatives to the project, or
         to the location of the project, which would feasibly attain
         most of the basic objectives of the project but would avoid
         or substantially lessen any of the significant effects of the
         project, and evaluate the comparative merits of the
         alternatives. An EIR need not consider every conceivable
         alternative to a project. Rather it must consider a
         reasonable range of potentially feasible alternatives that
         will foster informed decisionmaking and public
         participation. An EIR is not required to consider
         alternatives which are infeasible. The lead agency is
         responsible for selecting a range of project alternatives for
         examination and must publicly disclose its reasoning for
         selecting those alternatives. There is no ironclad rule
         governing the nature or scope of the alternatives to be
         discussed other than the rule of reason.”20


20     The Guidelines describe the “rule of reason” by which an agency’s
selection of alternatives is judged as follows:
         “(f) Rule of reason. The range of alternatives required in an
         EIR is governed by a ‘rule of reason’ that requires the EIR
         to set forth only those alternatives necessary to permit a
         reasoned choice. The alternatives shall be limited to ones
         that would avoid or substantially lessen any of the
         significant effects of the project. Of those alternatives, the
         EIR need examine in detail only the ones that the lead
         agency determines could feasibly attain most of the basic
                                      26
      An alternative that avoids significant environmental effects should be
evaluated even if it “impede[s] to some degree the attainment of the project
objectives, or would be more costly.” (Guidelines, § 15126.6, subd. (b).)
      In selecting a range of alternatives to study in an EIR, an agency is to
be guided by the following principles:
         “Selection of a range of reasonable alternatives. The range
         of potential alternatives to the proposed project shall
         include those that could feasibly accomplish most of the
         basic objectives of the project and could avoid or
         substantially lessen one or more of the significant effects.
         The EIR should briefly describe the rationale for selecting
         the alternatives to be discussed. The EIR should also
         identify any alternatives that were considered by the lead
         agency but were rejected as infeasible during the scoping
         process and briefly explain the reasons underlying the lead
         agency’s determination. Additional information explaining
         the choice of alternatives may be included in the
         administrative record. Among the factors that may be used
         to eliminate alternatives from detailed consideration in an
         EIR are: (i) failure to meet most of the basic project
         objectives, (ii) infeasibility, or (iii) inability to avoid
         significant environmental impacts.” (Guidelines, § 15126.6,
         subd. (c).)

      “[A]n EIR need not study in detail an alternative . . . that the lead
agency has reasonably determined cannot achieve the project’s underlying
fundamental purpose.” (In re Bay-Delta, supra, 43 Cal.4th at p. 1165.) As
the In re Bay-Delta court explained:
         “[A] lead agency may structure its EIR alternative analysis
         around a reasonable definition of underlying purpose and


         objectives of the project. The range of feasible alternatives
         shall be selected and discussed in a manner to foster
         meaningful public participation and informed decision
         making.” (Guidelines, § 15126.6, subd. (f).)
                                         27
         need not study alternatives that cannot achieve that basic
         goal. For example, if the purpose of the project is to build
         an oceanfront resort hotel [citation] or a waterfront
         aquarium [citation], a lead agency need not consider inland
         locations. (See also Sequoyah Hills Homeowners Assn. v.
         City of Oakland (1993) 23 Cal.App.4th 704, 715 [lead
         agency need not consider lower density alternative that
         would defeat primary purpose of providing affordable
         housing].)” (Id. at p. 1166.)

            b. Standard of review
      We determine whether the City’s decision not to analyze in detail the
Amend MVCP Alternative as an alternative to the Project is supported by
substantial evidence and is consistent with the rule of reason. (See In re Bay-
Delta, supra, 43 Cal.4th at p. 1167 [stating that agency’s determinations that
project objective could not be achieved with proposed alternative were
“supported by substantial evidence and consistent with the rule of reason”].)
            c. Factual and procedural background
                  i. The Amend MVCP Alternative
      The Amend MVCP Alternative would amend the MVCP to remove a
proposed road connection between Phyllis Place and Franklin Ridge Road /
Via Alta from that planning document.
                  ii. The FEIR’s objectives
      The FEIR outlines the following objectives for the Project:
         “1. Resolve the inconsistency between the [MVCP] and the
         [SMCP] by providing a multi-modal linkage from Friars
         Road in Mission Valley to Phyllis Place in Serra Mesa.

         “2. Improve local mobility in the Serra Mesa and Mission
         Valley planning areas.

         “3. Alleviate traffic congestion and improve navigational
         efficiency to and from local freeway on and off-ramps for
         the surrounding areas.

                                      28
           “4. Improve emergency access and evacuation route options
           between the Serra Mesa and Mission Valley planning
           areas.

           “5. Provide a safe and efficient street design for motorists,
           cyclists, and pedestrians that minimizes environmental and
           neighborhood impacts.”

                    iii. The FEIR’s stated reasons for not studying the Amend
                         MVCP Alternative as an alternative to the Project

     The FEIR stated that the City had initially considered four possible
alternatives to the Project for evaluation, including the Amend MVCP

Alternative.21 The FEIR explained that the City had not selected the Amend
MVCP Alternative as an alternative for detailed study for the following
reasons:
           “The No Build/Remove from Mission Valley Community
           Plan Alternative would not include the construction and
           operation of the roadway connecting Phyllis Place to
           Franklin Ridge Road/Via Alta, and would remove language
           regarding the potential connection from the Mission Valley
           Community Plan. This alternative was rejected from
           further consideration because it would not meet any of the
           [P]roject objectives, as detailed below.

           “1. This alternative would resolve the inconsistency
           between community plans; however, it would not provide a
           multi-modal linkage from Friars Road in Mission Valley to
           Phyllis Place in Serra Mesa, as no roadway would be
           constructed, thereby limiting multi-modal options between
           these roadways. Therefore, it would not fully meet this
           objective.




21   In the FEIR, the City referred to this option as the “No Build/Remove
from Mission Valley Community Plan Alternative.”
                                        29
         “2. This alternative would not improve local mobility in the
         Serra Mesa and Mission Valley planning areas, as no
         roadway would be constructed, thereby limiting routes
         between these planning areas.

         “3. This alternative would not help to alleviate traffic
         congestion and improve navigational efficiency to and from
         local freeway on- and off-ramps for the surrounding areas,
         as no roadway would be constructed, thus limiting access
         options for those in the areas within the vicinity of the
         [P]roject site.

         “4. This alternative would also not improve emergency
         access and evacuation route options between the Serra
         Mesa and Mission Valley planning areas, as it would not
         provide additional ingress/egress for emergency responders,
         nor would an additional emergency evacuation route
         be created.

         “5. Finally, this alternative would not provide a safe and
         efficient street design for motorists, cyclists, and
         pedestrians, as no roadway would be constructed.

         “Furthermore, although this alternative would remove the
         language associated with the roadway connection, it would
         not resolve the inconsistency with other land use plans that
         have already been adopted. For example, the City’s
         Climate Action Plan and Bicycle Master Plan . . . include
         the proposed roadway connection in their assumptions.
         Therefore, this inconsistency would require additional
         environmental analysis prior to removal from the Mission
         Valley Community.”

                  iv. The claim at the administrative level
      In comments on the RE-DEIR, reprinted in the FEIR, an attorney for
the Serra Mesa Community Council stated that the City had “failed to
present a reasonable range of project alternatives because it did not correctly
include or conclude analyses of one or more identified adverse effects or


                                      30
mitigating alternatives.” Counsel specifically contended that the RE-DEIR
“never properly analyzed or considered,” the “[MVCP] amendment
consistency option.” The City responded to this comment in the FEIR by
stating that it had provided a reasoned explanation for not selecting the
Amend MVCP Alternative as an alternative for detailed study in the RE-
DEIR.
                  v. Save Civita’s claim in the trial court
      In its writ petition, Save Civita claimed that “substantial evidence does
not support the [FEIR’s] conclusion that an MVCP amendment alternative is
unworthy of more in-depth consideration.”
      The trial court rejected Save Civita’s claim, reasoning:
         “Section 9.4.1.2 of the [F]EIR addresses the ‘No
         Build/Remove from Mission Valley Community Plan
         Alternative.’ [Citation.] Although this alternative removes
         the inconsistency, it does not fulfill the other objectives
         such that this alternative was not analyzed in detail.
         Section 9.5.1 of the [F]EIR addresses the no project
         alternative in detail. [Citation.] The analys[e]s in both
         sections are complimentary and sufficient, and fostered
         informed decision making and informed public
         participation. Lead agencies are entitled to exercise
         discretion to exclude consideration of alternatives that do
         not meet a project’s fundamental purpose or are
         inconsistent with the basic nature of the project. After a
         detailed analysis, the [F]EIR concludes that the goals of
         alleviating traffic congestion and improving navigational
         efficiency to and from local freeway ramps would best be
         met utilizing this connector road. Substantial evidence
         exists within the administrative record supporting the
         City’s conclusion that the no build alternatives did not meet
         most of the basic [P]roject objectives. The record reflects a
         complete analysis regarding issues of mobility, traffic
         congestion, navigational efficiency, the City’s Climate
         Action Plan, emergency access, air quality, noise, etc.”


                                      31
            d. Application
      Save Civita advances several arguments in support of its claim that the
FEIR is deficient because it failed to analyze the Amend MVCP Alternative
in detail as an alternative to the Project. We find none to be persuasive.
      First, Save Civita argues that because the “impetus to this Project” was
allegedly “the inconsistency between the MVCP and the SMCP with respect
to this potential roadway connection,” (boldface & italics omitted) a “feasible
alternative would have been amending the MVCP to remove the road
connection.” (Boldface omitted.) However, there is considerable evidence in
the record that improving connectivity between Serra Mesa and Mission
Valley via a new road has always been the central objective of the Project.
For example, in the 2008 resolution (R-304297) referenced in part II.A.3,
ante,22 the City Council stated that “the construction of the street connection
between Phyllis Place and Friars Road and the associated land use plan
amendments were analyzed in [EIR] No. 49068 certified for the [Civita]
[p]roject,” and the City Council directed “staff to analyze the following issues
in relation to the aforementioned street connection,” (italics added) including:
         “1. Whether police and fire response times would be
         improved with the road connection.

         “2. Whether the road connection could serve as an
         emergency evacuation route.

         “3. Whether it is feasible to make the road available for
         emergency access only.



22    The FEIR notes in a response to a comment that the Project “results
from the City Council initiating an amendment to the [SMCP] on October 21,
2008 (Initiative R-304297), and directing the Planning Department to
address the issues and impacts related to construction and operation
associated with the proposed roadway connection to Phyllis Place.”
                                       32
         “4. Whether pedestrian and bicycle access would be
         improved by the street connection.” (Italics added.)

      Further, while the PDEIR stated that one of the objectives of the
Project was to “[r]esolve the inconsistency between the [SMCP] and [MVCP]
as it pertains to a connection from Mission Valley to Phyllis Place in Serra
Mesa,” the PDEIR’s second objective was to amend the SMCP “to include a
street connection,” that, “if built,” could:
         “[1.] Improve the overall circulation network in the Serra
         Mesa and Mission Valley planning areas.

         “[2.] Alleviate traffic congestion and improve navigational
         efficiency to and from local freeway on- and off-ramps for
         the surrounding areas.

         “[3.] Along the street connection, allow for safe travel
         conditions for motorists, cyclists, and pedestrians [along
         the street connection].

         “[4.]Implement the General Plan and Bicycle Master Plan
         as they pertain to developing interconnectivity between
         communities.”

      In short, Save Civita’s suggestion that the Project morphed from being
primarily about a planning amendment to being primarily about a road
connection is not entirely accurate. While the PDEIR indicated that it was
analyzing a community plan amendment at the programmatic level, the
objective of the Project as described in the PDEIR was not merely to resolve
the inconsistency between two planning documents, but rather, to adopt an
amendment to the SMCP that would eventually permit the construction of a
road to improve connectivity between Serra Mesa and Mission Valley. In any
event, even assuming that the “impetus” of the Project had been merely
maintaining consistency in planning documents, an agency is required to


                                         33
determine whether the alternative meets “most of the basic project
objectives,” (Guidelines, § 15126.6, subd. (c), italics added) not whether it is
consistent with the impetus of the project. Thus, we are unpersuaded by
Save Civita’s suggestion that the City was required to study in detail the
Amend MVCP Alternative because that alternative was allegedly consistent
with the impetus of the Project.
      In a related argument, Save Civita suggests that the City improperly
effectuated a “significant shift,” in the Project’s objectives from the PDEIR to
the FEIR, and that the City used an “artificially narrow definition” of the
Project’s objectives in the FEIR so “that the Amend MVCP alternative would
appear infeasible.” Save Civita’s argument is supported by neither the facts
nor the law. Factually, as suggested above, a comparison of the objectives
contained in the PDEIR (see ante), and those in the FEIR (see III.A.2.c.ii,
ante), reveals stylistic changes as well as incremental modifications to the
objectives as the Project shifted from a programmatic EIR studying a
community plan amendment to facilitate the construction of a new road
connector to a project-level EIR studying the construction of the road itself.
However, we see nothing about these modifications to the objectives of the
Project that demonstrates an intent to eliminate the Amend MVCP
Alternative as an alternative worthy of detailed study. In fact, the City also
reasonably concluded in the PDEIR that the Amend MVCP Alternative was
not worthy of detailed study because it “would not promote intercommunity
connectivity as envisioned in the City’s General Plan.”
      In any event, even assuming that the City had fundamentally changed
the objectives of the Project, Save Civita presents no persuasive legal
argument that such a change would have been improper. County of Inyo v.
City of Los Angeles (1977) 71 Cal.App.3d 185, which Save Civita cites for the


                                        34
proposition that an “accurate, stable and finite project description is the sine
qua non of an informative and legally sufficient EIR,” (id. at p. 199, italics
omitted) is entirely distinguishable. In County of Inyo, the Court of Appeal
concluded that the EIR at issue was faulty because “the project concept
expands and contracts from place to place within the EIR,” (id. at p. 190,
italics added), noting that the “EIR does not cling to its truncated project
description,” provided at the outset of the EIR, but “[r]ather . . . shifts from
that description to a ‘reappraisal’ of the rate of water export and then to a
third concept called the ‘recommended project.’ ” (Id. at p. 197.) The County
of Inyo court reasoned, that, “[t]he incessant shifts among different project
descriptions . . . vitiate the city’s EIR process as a vehicle for intelligent
public participation.” (Id. at p. 197.) Unlike in County of Inyo, there are no
changes in the Project or its description within the FEIR.
      Save Civita also notes that, “ ‘ “A lead agency may not give a project’s
purpose an artificially narrow definition.” ’ ” (Quoting North Coast Rivers
Alliance v. Kawamura (2015) 243 Cal.App.4th 647, 668 (North Coast Rivers
Alliance).) In North Coast Rivers Alliance, the lead agency “purport[ed] to
view eradication [of an agricultural pest] as the ‘objective,’ ” (id. at p. 668) of
the project, and on this basis failed to study the “control” of the pest as a
potential alternative. (Ibid.) In addition, the EIR “confusingly mislabeled
various tools for attacking [the pests] as ‘alternatives’ to the program.” (Id.
at p. 667.) The North Coast Rivers Alliance court concluded that the
“protection of plants and crops,” (id. at p. 669) rather than “eradication,”
(ibid.) was “clearly” (ibid.) the objective of the project, and that this error led
the agency to have an “ ‘artificially narrow,’ ” definition of the project. (Id. at
p. 668.)




                                         35
      Save Civita claims that, like the situation in North Coast Rivers
Alliance, “the RE-DEIR/FEIR summarily dismissed any alternative that did
not construct a road.” We are not persuaded. To begin with, the RE-
DEIR/FEIR did study an alternative that did not result in the construction of
a new road—the No Project Alternative, and the RE-DEIR/FEIR also studied
a second alternative—Bicycle, Pedestrian, and Emergency Access Only
Alternative, that would not have resulted in a road that could be used by
private vehicles. In addition, unlike in North Coast Rivers Alliance, the City
neither conflated methods and objectives, nor developed an artificially
narrow set of objectives. On the contrary, the FEIR broadly defined the
objectives of the Project as including: improving consistency among planning
documents, providing a multi-modal linkage within the Project area,
improving local mobility, alleviating traffic congestion and navigational
efficiency, improving emergency and evacuation access, and providing a safe
street design. (See pt. III.A.2.c.ii, ante.) We therefore reject Save Civita’s
contention that reversal is required under North Coast Rivers Alliance on the
ground that “creating objectives so narrow that they could not be met by
anything other than the proposed project does not meet the requirements of
CEQA, in letter or in spirit.”
      Save Civita also argues that the “Amend MVCP [A]lternative achieved
most of the Project’s [objectives.23]” We are not persuaded. By way of
summary, the City reasonably concluded that an amendment to a community
planning document to remove a road connection would not achieve the
fundamental objective of improving connectivity between Mission Valley and
Serra Mesa. Specially, the City reasonably concluded that the Amend MVCP


23    Save Civita’s brief contains the word “alternatives,” but it is clear that
the intended word is “objectives.”
                                       36
Alternative would not achieve any of the following objectives outlined in the
FEIR: “provid[ing] a [new] multi-modal linkage,” “improv[ing] local mobility
in the Serra Mesa and Mission Valley planning areas,” “alleviat[ing] traffic
congestion and improv[ing] navigational efficiency,” “improv[ing] emergency
access and evacuation route options between the Serra Mesa and Mission
Valley planning areas,” or “provid[ing] a safe and efficient street design.”
(See pt.III.A.2.c.iii, ante.) Save Civita’s arguments to the contrary are
without merit. In essence, Save Civita’s arguments boil down to the
contention that there is evidence that not building the Project would achieve
the objectives of the Project better than completing the project would. For
example, in its brief, Save Civita argues, “multi-modal linkages . . . already
exist,” “there are already routes and linkages between the communities,” the
“Amend MVCP [A]lternative – i.e., not building the roadway – would be
better for traffic congestion than the Project,” “emergency access from Serra
Mesa to Mission Valley already exists,” and “Via Alta and Franklin Ridge
already provide a safe and efficient design” (italics and boldface omitted).
These arguments are unpersuasive, both because they do not demonstrate
that amending the MVCP would achieve these objectives, and because the
No Project Alternative analyzed these issues.
      Save Civita’s complaint that the FEIR provided “no data or analysis to
support,” its conclusion that the Amend MVCP Alternative “would not meet
four of the five listed objectives” is also without merit. To begin with, an
agency need only “briefly describe the rationale for selecting the alternatives
to be discussed,” and “briefly explain,” the reasons why an alternative was
not selected for detailed study. (Guidelines, § 15126.6, subd. (c), italics
added.) The FEIR complies with this mandate by providing a brief
explanation for its reasons for not selecting the Amend MVCP Alternative for


                                       37
in depth study. (See pt. III.A.2.c.iii, ante.) Further, the FEIR is replete with
“data” and “analysis” about the No Project Alternative, and in particular, the
impact of selecting such an alternative on “Transportation and Circulation.”
The City could reasonably conclude that because the Amend MVCP
Alternative and the No Project Alternative would both result in the road
connector not being built, they would likely have similar impacts.
      Finally, Save Civita argues that the “trial court erred in equating the
No Project Alternative with the Amend MVCP [A]lternative.” We reject this
argument for two reasons. First, it is clear that the trial court did not
“equat[e]” the No Project Alternative with the Amend MVCP Alternative. On
the contrary, the trial court noted the distinction between the two
alternatives. The court cited to the separate sections in the FEIR in which
the two alternatives are discussed and summarized two key conclusions of
the FEIR concerning the Amend MVCP Alternative, namely, that it resolves
the inconsistency between the two community planning documents, but does
not fulfill the other objectives of the Project. In addition, rather than
“equating” the two alternatives, the trial court observed that the analysis of
the two alternatives in the FEIR was “complementary.”24 Second, it cannot


24    As noted in part III.A.2.c.v, ante, the trial court’s statement of decision
provided in relevant part:
         “Section 9.4.1.2 of the [FEIR] addresses the ‘No
         Build/Remove from Mission Valley Community Plan
         Alternative.’ [Citation.] Although this alternative removes
         the inconsistency, it does not fulfill the other objectives
         such that this alternative was not analyzed in detail.
         Section 9.5.1 of the [FEIR] addresses the no project
         alternative in detail. [Citation.] The analys[e]s in both
         sections are complimentary and sufficient, and fostered
         informed decision making and informed public
         participation.”
                                       38
reasonably be disputed that, with respect to many impacts, the No Project
Alternative and the Amend MVCP Alternatives are similar, if not identical,
even if they are not identical as to all impacts. To state the obvious, and as
discussed above, under both the No Project Alternative and the Amend
MVCP Alternative, no road would be built. Thus, the effects of selecting
either of these alternatives would be similar in many respects. Indeed, in
their opening brief in this court, Save Civita equated the two alternatives in
arguing that “there is substantial evidence in the record demonstrating that
the Amend MVCP [A]lternative - i.e., not building the roadway - would be
better for traffic congestion than the Project.” (Italics added.) The similarity
of the two alternatives further supports the City’s decision not to subject the
Amend MVCP to independent detailed study in the FEIR. (See Preservation
Action Council v. City of San Jose (2006) 141 Cal.App.4th 1336, 1358–1359
(Preservation Action Council) [rejecting claim that agency was required to
study “Alternative 2,” because agency “had already analyzed a range of
alternatives directed at the same goal and Alternative 2 did not appear to be
substantially different or potentially feasible”].)
      In short, given the overwhelming evidentiary support for the City’s
conclusion that the Amend MVCP Alternative would not have achieved the
vast majority of the Project’s objectives and would not have meaningfully
furthered analysis of the Project, we conclude that the FEIR was not
defective for failing to study in detail the Amend MVCP Alternative.25


25    Save Civita also claims that the FEIR erroneously concluded that the
Amend MVCP Alternative would require additional environmental analysis
before implementation due to inconsistencies with the Climate Action Plan
and the Bicycle Plan Master Update. We need not consider this contention
because even if Save Civita were correct in this regard, given the City’s
reasonable conclusion that the Amend MVCP Alternative fails to achieve the
Project’s fundamental objectives and fails to meaningfully further analysis of
                                        39
      3. The FEIR is not defective for failing to adequately analyze the
         Project’s traffic impacts

      Save Civita claims that the FEIR’s analysis of the Project’s traffic
impacts is inadequate for two reasons. First, Save Civita claims that the
FEIR’s projection of the Project’s impact on “vehicle miles traveled” (VMT) is
clearly inadequate because it did not disclose the true margin of error
associated with the projection. Save Civita also contends that the FEIR
failed to adequately analyze “obvious traffic hazards” (boldface & underscore
omitted) to two roads, Via Alta and Franklin Ridge, that the Project will
allegedly cause.
      We first outline the relevant law and standard of review governing both
claims. We then consider each claim in turn.
            a. Governing law and standard of review
      “ ‘[C]hallenges to the scope of the analysis, the methodology for
studying an impact, and the reliability or accuracy of the data present factual
issues, so such challenges must be rejected if substantial evidence supports
the agency's decision as to those matters and the EIR is not clearly
inadequate or unsupported.’ ” (City of Maywood v. Los Angeles Unified
School Dist. (2012) 208 Cal.App.4th 362, 425 (City of Maywood).) “ ‘The
drafters of an EIR may . . . rely upon the credible opinions of experts
concerning environmental impacts. [Citation.] [The party challenging the
EIR] has the burden on appeal of demonstrating that these sources are so
“clearly inadequate or unsupported” as to be “entitled to no judicial
deference.” [Citation.]’ ” (Id. at p. 424.) “We apply the substantial evidence
test to conclusions, findings, and determinations, and to challenges to the

the Project, the City was not required to study the Amend MVCP Alternative
in detail irrespective of its consistency or inconsistency with these planning
documents.
                                       40
scope of an EIR’s analysis of a topic, the methodology used for studying an
impact, and the reliability or accuracy of the data upon which the EIR relied
because these types of challenges involve factual questions.” (City of Long
Beach v. Los Angeles Unified School Dist. (2009) 176 Cal.App.4th 889, 898.)
            b. Save Civita has not demonstrated that the FEIR’s VMT
               calculation is clearly inadequate

      Save Civita claims that the FEIR “[m]isrepresented [t]raffic [d]ata,”
(boldface omitted) because it failed to adequately disclose that the VMT
calculation for 2017 was subject to a 7 to 10% margin of error, and that the
2035 VMT calculation was subject to an even greater margin of error.
                  i. Factual and procedural background
                        (a.) Relevant sections of the FEIR
      Section 5.2.4.1 of the FEIR describes the following predicted decreases
in VMT in the near-term (2017) if the Project were constructed:
         “An analysis of the regional VMT was conducted with the
         implementation of the proposed roadway connection. The
         modeled VMT with the roadway connection under the
         Near-Term Scenario (Year 2017) within the study area[26]
         is 521,826. This represents a 1.8 percent decrease of VMT
         within the study area. With the proposed [P]roject, the
         region-wide VMT total is 1,518,696, a decrease of 0.32
         percent.”

      Section 5.2.5.1 of the FEIR describes the following predicted decreases
in VMT in 2035 if the Project were constructed:
         “With the proposed [P]roject, VMT within the study area
         would be 720,196, a 1.8 percent decrease in VMT when
         compared to the baseline condition in Year 2035. Region-
         wide, the VMT with the [P]roject would be 1,629,137, a 0.28


26    A map of the study area is contained in Appendix A, post.

                                      41
        percent decrease compared to the baseline condition in
        Year 2035.”

     Appendix H of the FEIR contains the VMT analysis and describes the
modeling performed to produce the data contained in the appendix as follows:
        “Section 4.2,[27] Transportation/Circulation and Appendix
        C provide technical information on transportation model
        forecasting and detailed traffic operational analyses for the
        various freeway and roadway segments as well as
        intersections that would be affected as a result of the
        proposed [P]roject. This appendix includes the modeling
        results performed by SANDAG [San Diego Association of
        Governments] for the calculation of VMT within the
        [P]roject influence area. [¶] The [P]roject influence area is
        defined as all Traffic Analysis Zones (TAZ) where the
        [P]roject may cause an increase or decrease of 500 or more
        average daily trips (ADT).”

     Appendix H also contains a figure depicting the “Community Plan
Amendment [P]roject [I]nfluence [A]rea.”
     Appendix H contains a table that states, “the proposed [P]roject would
reduce the VMT within the [P]roject influence area by 1.8% under both the
Near-Term Year 2017 with Connection and the Cumulative Year 2035 with
Connection scenarios. The proposed [P]roject would also reduce the region
wide VMT by .32% under the Near-Term Year 2035 with Connection scenario
and by .28% under the Cumulative Year 2035 with Connection scenario.”
     Appendix H explains the basis of its VMT conclusions stating, “The
VMT analysis was conducted consistent with methodologies discussed in the
technical white paper ‘Vehicle Miles Traveled Calculations Using the
SANDAG Regional Travel Demand Model’ prepared by the San Diego
Institute of Transportation Engineers (ITE)’s Transportation Capacity and


27   The intended citation is to Section 5.2.
                                      42
Mobility Task Force in May of 2013 (ITE 2013) [(White Paper)].” The
appendix also contains a citation with a hyperlink to the White Paper.
                       (b.) The White Paper
     The White Paper is a highly technical report describing a model that
may be used to perform VMT calculations, and a case study application of the
model to a community in San Diego (North Park).
     The conclusion of the White Paper states as follows:
        “The Methodology section of this white paper discusses the
        technical approach to using the traffic model to generate
        the three types of VMT trips.[28] Listing of the tools
        needed, the data input, general assumptions, and the steps
        required are discussed in detail in this section. . . . As
        shown in this paper, the methodology developed by
        SANDAG results in a 0.06% margin of error, which is well
        below the 0.1% margin of error threshold set by SANDAG.”




28   The White Paper defines these trips in relevant part as follows:
        “1. Internal-to-Internal (I-I)
        This category includes trips that have both the Origin and
        Destination (two trip-ends) within the same
        city/community/development being analyzed. . . .
        “2. Internal-to-External, and External-to-Internal
        (I-E, E-I)
        This category includes trips with either the Origin or
        Destination (one trip-end) within the
        city/community/development being analyzed. . . .


        “3. External-to-External (E-E)
        The third category includes trips with neither Origin nor
        Destination (zero trip-ends) within the
        city/community/developments being analyzed. These are
        essentially trips passing through the
        city/community/development.”
                                     43
                        (c.) The Surpi / Calandra e-mail exchange
     The administrative record contains an e-mail that a resident of Serra
Mesa, Garbiela Surpi, sent to Mike Calandra, one of the authors of the White
Paper. Her e-mail states as follows:
        “I came across your [White Paper]. While reading it I was
        wondering if you could give an idea of the margin of error a
        given VMT predicted with this model would have. The
        model uses inputs that by themselves are estimated
        projections so they carry some error that would propagate
        into the predictions. As a rule of thumb would you say, in a
        typical situation, the error of a VMT calculated by model
        could be up to 1%, 5%, 10%, other?

        “Thanks you very much in advance for any guidance you
        can provide on how to interpret the output of the model
        considering its expected error.”

     In response, Calandra sent Surpi an e-mail that states:
        “Hi Gabriela,

        “Thank you for your interest in the VMT White Paper, and
        these are indeed some very good questions!

        “We spend a lot of time calibrating and validating
        SANDAG’s travel demand model. The process includes
        creating a base year model where the results can be
        compared to real-world observed data (ADT, VMT, travel
        time, etc.). Calibration includes making adjustments to
        better replicate observed conditions, while validation
        includes statistical documentation of the performance.
        There are many guidelines and resources regarding model
        calibration, and we try to adhere to what the Federal
        Highway Administration has produced.

        “The short and very general answer is for model validation
        to be within +/- 10% of observed conditions for the region as
        a whole. A couple of interesting caveats include: the
        higher-volume roads are easier to calibrate, and observed

                                       44
        data from Caltrans’ freeway Performance Monitoring
        System confirms that travel on the freeways and highways
        can vary +/- 7% from day-to-day.

        “You correctly point out that future-year scenarios might
        include input assumptions, however the model calibration
        process does not address this. Even a well calibrated and
        validated travel demand model will have a larger margin of
        error the further out into the future you go.”

                       (d.) Comments in public hearings concerning the
                            margin of error issue

     During the Planning Commission hearing, Surpi spoke against the
Project. During her presentation, she stated:
        “According to one of the principal authors of the [W]hite
        [P]aper that describes the methodology that was used for
        the vehicle miles traveled analysis, in general, a calibrated
        model generates a forecast that has a margin error of plus,
        minus 7 percent and can go up to plus, minus 10 percent.
        That is for near-term predictions. If you are trying to do
        long-term predictions, the errors are going to be higher,
        because any accuracy in the input propagates to your
        conclusions.”

     During the Planning Commission hearing, the following colloquy also
occurred:
        “Commissioner Whalen: We have a lot of communications
        saying that the EIR was wrong. Start with that part.

        “Mr. Hajjiri: Let me -- good afternoon. This is Samir Hajjiri
        with the Planning Department, senior traffic engineer.

        “Let me try to address the VMT numbers. The VMT
        numbers in the report were developed based on a
        methodology that was developed by SANDAG staff. The
        methodology relies on that -- on the travel forecasting
        model. It extracts information from the origin [and]
        destination. It’s a very close approximation of the vehicle

                                     45
         miles traveled within the region and . . . from the study
         area of the [P]roject influence area. So that -- that’s the
         base tool available to us that we used to -- we used to report
         the numbers related to the VMT.

         “Commissioner Whalen: It’s worth mentioning that the
         courts have supported the level of accuracy of traffic
         modeling, too.

         “Mr. Hajjiri: That -- that’s definitely accurate. And we rely
         on a calibrated model that basically -- that with ground-
         toothing effort that, basically, we -- relates the forecast
         volumes to the count volumes on the roadways. And we use
         that information as a basis to create some traffic forecast
         to, basically, project future conditions on the roadways.”

      During her presentation before the City Council, in discussing the VMT
analysis, Surpi stated:
         “So the VMT reports a reduction of minus 1.8, minus 0.32,
         and minus [0.28] VMT. However, the report fails to
         mention that there is a significant margin of error of ten
         percent. When you include that margin of error that
         means, for example, if you say minus three, 0.32 plus
         minus ten percent, that means that the VMT can be very
         well as between minus ten and plus ten. So that means
         there is no conclusion there that you can tell that the VMT
         is going to be reduced.”29

      A City Deputy Director of the Planning Department stated during the
City Council hearing that “the VMT modeling used for this [P]roject was
based on SANDAG modeling, the same modeling that we used to prepare our
Climate Action Plan for the City that was adopted in 2015.”



29    The contention that the margin of error for the VMT was much larger
than disclosed in the RE-DEIR/FEIR was also made in comments on the RE-
DEIR; in reports presented for a City Council committee; and in a
memorandum that Save Civita sent to the City Council.
                                      46
                   ii. Analysis
      The law is clear that it is Save Civita’s burden to demonstrate the clear
inadequacy of the FEIR’s methodology. (City of Maywood, supra,
208 Cal.App.4th at pp. 424–426.)
      The FEIR explained that its VMT analysis was premised on a White
Paper that utilized a SANDAG travel demand model. The FEIR also
provided a hyperlink to the White Paper, which is contained in the
administrative record. The administrative record also indicates that the
SANDAG model has been used to prepare other planning documents,
including the Climate Action Plan. Yet, despite charging that the projected
decrease in VMT “was subject to a 7 to 10 percent margin of error,” Save
Civita’s opening brief contains no analysis of the White Paper’s methodology
and no discussion of the margin of error identified in that document. Nor did
Save Civita provide any expert testimony or any other evidence
demonstrating that the FEIR’s VMT analysis is subject to a 7 to 10 percent
margin of error.
      Instead of providing a reasoned analysis of the White Paper, Save
Civita attempts to carry its burden of demonstrating that the FEIR’s reliance
on the White Paper was “ ‘clearly inadequate,’ ” (City of Maywood, supra,
208 Cal.App.4th at p. 425) entirely by way of Caldara’s e-mail exchange with
Supri. In his e-mail to Surpi, Calandra discussed the concepts of
“calibration,” and “validation,” and stated, “Calibration includes making
adjustments to better replicate observed conditions, while validation includes
statistical documentation of the performance.” Calandra then stated that




                                      47
“[t]he short and very general answer[30] is for model validation to be within
+/- 10% of observed conditions for the region as a whole,” before noting that
“observed data from Caltrans’ freeway Performance Monitoring System
confirms that travel on the freeways and highways can vary +/- 7% from day-
to-day.” It is not clear from this single e-mail exchange that Calandra was
supplying the margin of error in the VMT forecasts contained in the FEIR.31
Thus, we conclude that Save Civita has not carried the difficult burden of
establishing that the FEIR’s VMT analysis, which is built on a model
developed by SANDAG that has been used in connection with other regional
planning efforts, was “ ‘clearly inadequate.’ ” (City of Maywood, supra,
208 Cal.App.4th at p. 425.)
      We are also not persuaded by Save Civita’s contention that the FEIR is
inadequate because it fails to disclose the potential for the Project to
substantially increase VMT. Save Civita notes that the FEIR states that a
significant environmental impact would occur “if the [P]roject would result in
a substantial increase in VMT when compared to the baseline condition.”
(Italics added.) However, Save Civita’s contention that the “Project could
actually increase VMT by 10 percent now and by an even higher percent in
the future,” is based on nothing more than the single vague e-mail described
above —a reed that we have found to be far too thin to establish the actual
margin of error in the FEIR’s VMT analysis. We therefore also conclude that


30    Supri stated in her e-mail, “As a rule of thumb would you say, in a
typical situation, the error of a VMT calculated by model could be up to 1%,
5%, 10%, other?”

31     The City argues that Save Civita’s “entire argument hangs on
Mr. Calandra’s ‘very general answer’ referencing 10% margin of error. But
this relates to the model calibration in the Base Year, not the .06% margin of
error for the VMT disaggregation methodology developed by SANDAG.”
                                       48
Save Civita has not demonstrated that the FEIR is clearly inadequate for
failing to disclose a potential substantial increase in VMT.
            c. Save Civita has not demonstrated that the Project would cause
               traffic hazards on Via Alta and Franklin Ridge that the FEIR
               failed to analyze

                  i. Background
      Issue 4 of Section 5.2.6 of the FEIR analyzes the following question:
         “Would the proposed [P]roject result in an increase in
         traffic hazards for motor vehicles, bicycles, or pedestrians
         due to a proposed, non-standard design feature (e.g., poor
         sight distance or driveway onto an access-restricted
         roadway)?” (Italics omitted.)

      In analyzing this issue, the FEIR notes that the proposed roadway
connector was conceptually designed to be consistent with the City’s Street
Design Manual “and would not create a hazard for vehicles, bicycles, or
pedestrians using the proposed roadway connection.” The FEIR also
discusses the following characteristics of the proposed roadway:
         “The proposed roadway would be approximately 460 feet
         long and classified as a four-lane Major street with an
         approximately 120-foot right-of-way and would include a
         design speed of 55 mph. The posted speed for the roadway
         may be different from the design speed. However, the
         posted speed cannot be determined before the facility is in
         operation. After the [P]roject is completed, the City would
         resurvey the roadway traffic and set the posted speed limits
         based on the factors determined by that survey, including
         but not limited to the 85th percentile speed. The posted
         speed would not exceed the design speed and safety would
         be a primary consideration for the limit set.”

      The FEIR determined that there was a single traffic hazard associated
with construction of the proposed roadway, related to the sight distance
between a church driveway and the roadway connection:

                                      49
         “City View Church, located on the north side of Phyllis
         Place, has a 50-foot-wide driveway that provides access to
         the Church’s parking lot. The proposed roadway
         connection would not align with the City View Church
         driveway, as it would be located approximately 150 feet
         west of the driveway. This is because the roadway
         connection is required to be farther west in order to provide
         adequate sight distance due to the slight curve along
         Phyllis Place from the I-805 ramps. Therefore, the
         intersection at Phyllis Place and the proposed roadway
         would not directly align with the City View Church
         driveway.

         “As the roadway alignment cannot be shifted east to align
         with the driveway due to sight distance requirements, the
         driveway itself would need to be moved approximately
         150 feet to the west, thus creating a four-way intersection
         at Phyllis Place. However, as City View Church is
         privately owned, it is assumed for purposes of this analysis
         that the driveway would not be realigned as part of the
         proposed [P]roject. Therefore, the proposed [P]roject would
         have the potential to result in a safety hazard for vehicles
         entering or exiting the City View Church, as sight distance
         from the driveway to the intersection would likely not be
         sufficient. Impacts related to traffic hazards would
         therefore be potentially significant . . . and mitigation is
         required.”

                  ii. Analysis
      Save Civita raises several arguments in support of its contention that
the FEIR fails to adequately study traffic hazards on Via Alta and Franklin
Ridge. First, Save Civita notes that evidence in the record establishes that
both Via Alta and Franklin Ridge are “steep and curvy,” and contends that, if
the road curvature on Phyllis Place warranted mitigation for the City View
Church driveway, “then the steep and curvy nature of Via Alta and Franklin
Ridge should have likewise been considered significant enough to warrant
study and mitigation for the residents of Civita.” The FEIR explains that the

                                      50
mitigation recommended for the church driveway is due to the location of the
driveway in relation to the proposed connector. The mitigation was not
required merely because of the curvature of Phyllis Place. Save Civita does
not identify any features on Via Alta and Franklin Ridge analogous to the
church driveway as to which the FEIR is clearly inadequate in failing to
study possible traffic hazard mitigations. Indeed, in response to a comment
on the RE-DEIR, in discussing the church driveway, the FEIR states, “It
should also be noted that no other residential or any other driveways would

be affected by the proposed roadway.”32 In addition, in response to a
comment concerning potential visibility issues on Via Alta, the FEIR states,
“the proposed [P]roject does not include any hazardous design features on Via
Alta that would result in dangerous conditions for drivers,” Save Civita has
not demonstrated that these statements are unreasonable.
      Save Civita also notes that the impact of increased traffic on pedestrian
crossings on the roads was discussed during public hearings on the Project.
While it is true that safety issues were discussed during public hearings,
Save Civita does not demonstrate that the FEIR is obviously deficient in
failing to address safety concerns on these roads. The FEIR extensively
studied the projected increased traffic on Via Alta and Franklin Ridge Road,
and notes that the design of the two roads in question could safely
accommodate such increased traffic. For example, in a response to Save
Civita’s comment on the RE-DEIR, the City stated the following:
         “This comment states that segments of Via Alta and
         Franklin Ridge Road will have limited pedestrian crossings
         with significant distance between crossings. It also states

32     An agency’s responses to comments on a draft EIR are “an integral part
of the EIR,” and may be considered in considering the sufficiency of an EIR’s
analysis of an issue. (Cleveland National Forest Foundation v. San Diego
Assn. of Governments (2017) 3 Cal.5th 497, 517.)
                                      51
       that long-term traffic projections show Via Alta and
       Franklin Ridge operating at level of service (LOS) C and
       LOS F,[33] respectively. The comment also asks several
       questions regarding if the [RE-]DEIR reviewed the
       projected volume of pedestrian traffic, pedestrian crossings,
       and pedestrian safety.

       “Pedestrian circulation and linkages are detailed within the
       [Civita] Specific Plan. For example, the Specific Plan
       states: ‘Streetside sidewalks, separated from the streets by
       landscaped parkways, occur as pedestrian elements along
       [Civita] Boulevard, Community Lane, Russell Park Way,
       Via Alta and Franklin Ridge Road. Sidewalks should be
       provided along local streets and private drives in
       accordance with the City of San Diego Street Design
       Manual (November 2002).’ Figure 4-14 from the [Civita]
       Specific Plan shows the pedestrian circulation and linkages
       within [Civita] and has been included as a figure within the
       FEIR [citation]. . . . [I]nternal circulation within Civita was
       developed as part of the [Civita] project, including the
       locations of signalized, designated pedestrian crosswalks.
       The proposed road connection would include bicycle lanes
       and a sidewalk for pedestrians, which would be consistent
       with the Street Design Manual. It is assumed pedestrians
       would use designated crosswalks and comply with
       applicable City laws and regulations. . . .


33   The FEIR describes “level of service” (LOS) in the following manner:
       “To determine if a roadway segment is operating
       effectively, a level of service (LOS) grade is applied. LOS is
       an index used to quantitatively evaluate the operational
       quality of the roadway segments in the study area. LOS on
       roadway segments is determined by the ratio of the
       roadway’s volume divided by its design capacity, a metric
       known as volume to capacity (V/C) ratio. LOS takes into
       account factors such as roadway geometries, signal
       phasing, speed, travel delay, freedom to maneuver, and
       safety, and expresses these conditions using a letter-graded
       scale, with ‘A’ representing free flow and ‘F’ representing
       considerable congestion and delay.”
                                     52
         “Although vehicle traffic along Via Alta and Franklin Ridge
         Road will increase as a result of the [P]roject, the roadways
         are designed to accommodate this amount of vehicle traffic.
         In the long-term scenario (Year 2035), the segment of
         Franklin Ridge Road from Via Alta to Civita Boulevard is
         projected to operate at an LOS F [citation]. However, as
         detailed above, this would not result in an impact to
         pedestrian safety. Franklin Ridge Road has been designed
         with sidewalks separated from the streets by landscaped
         parkways and has multiple crossings and linkages
         [citation]. Therefore, as adequately detailed in the [RE-]
         DEIR, the proposed [P]roject would not result in an impact
         related to pedestrian safety. No revisions to the FEIR are
         warranted as a result of this comment.” (Italics added.)

      In addition, at the hearing on the Project before the City Council, a City
representative stated the following:
         “Additionally, pedestrian safety within the neighborhood of
         Civita has been brought up throughout this planning effort.
         Following Planning Commission, staff revisited the [Civita]
         Specific Plan and also conducted additional site visits to the
         area. It was observed that safe pedestrian connections
         have been developed with both the constraints of the
         topography and the projected roadway volumes for build
         out of the Civita neighborhood.

         “[¶] . . . [¶]

         “I’d also like to point out that there’s an existing pedestrian
         under-crossing across Via Alta . . . .

         “ . . . Currently, there are crosswalks in place with curb
         ramps, enhanced paving, pedestrian refuges at the
         medians, and pedestrian scale lighting. So[,] if and when
         the roadway connection is constructed, the pedestrian
         improvements would continue with similar landscaping,
         sidewalks, designated bike lanes. They are consistent with
         the Bicycle Master Plan and similar safe pedestrian
         crossings at the intersection. . . .

                                       53
         “[¶] . . . [¶]

         “Along Franklin Ridge Road, note the six-foot-wide
         sidewalks with landscape buffer and designated bike lane
         and the northern slopes with development beginning on the
         -- on the berm.

        “So similar to Franklin Ridge, Via Alta includes dedicated
        bike lanes and sidewalks, separated by the road with
        landscaping. Via Alta is, approximately, a half-a-mile long.
        The farthest a pedestrian would need to travel in order to
        cross Via Alta would be, approximately, a quarter-of-a-mile.
        These distances and safe connections within the
        neighborhood are consistent with the General Plan and the
        recommendations in the General Plan Park Guidelines.”
        .
      Save Civita fails to demonstrate that the City’s discussion of the
Project’s impact on Via Alta and Franklin Ridge is clearly inadequate. While
Save Civita asserts that “there are non-standard design features the impacts
of which will be significant given the amount of traffic slated to be redirected
to these roads,” it fails to identify the specific “non-standard design features”
of which it is complaining.
      At bottom, Save Civita appears to be broadly arguing that the
increased traffic projected on Via Alta and Franklin Ridge with the
construction of the Project will present unspecified traffic hazards on these
two roads. However, Save Civita does not demonstrate how this increased
traffic would result in hazardous conditions. Merely noting that the roads
are steep and that concerns have been raised about the adequacy of
pedestrian crossings does not establish that the FEIR is inadequate for
failing to adequately study alleged traffic hazards. Given Save Civita’s
failure to demonstrate how projected increased traffic on the two roads would
likely result in specific traffic hazards that the FEIR failed to study, we

                                       54
conclude that Save Civita has not demonstrated that the FEIR is “ ‘clearly
inadequate’ ” in failing to adequately analyze alleged traffic hazards on Via
Alta and Franklin Ridge. (City of Maywood, supra, 208 Cal.App.4th at
pp. 425–426.)
      4. The FEIR is not defective for failing to discuss purported
         inconsistencies of the Project with the City’s General Plan

      Save Civita claims that the FEIR fails to adequately discuss the
Project’s inconsistency with the City’s General Plan.
            a. Governing law
      Guidelines section 15125, subdivision (d) provides in relevant part:
         “The EIR shall discuss any inconsistencies between the
         proposed project and applicable general plans . . . .”

      Because EIRs are required to discuss only “any inconsistencies”
between the project and planning documents (Guidelines, § 15125, subd. (d),
italics added), no analysis is required if the project is consistent with the
relevant plans. (See, e.g., The Highway 68 Coalition v. County of Monterey
(2017) 14 Cal.App.5th 883, 894 (The Highway 68 Coalition).) Nevertheless,
“Some EIRs go beyond the CEQA Guidelines requirement . . . and discuss
plan consistency as well as inconsistency.” (1 Kostka & Zischke, Practice
Under the Cal. Environmental Quality Act (Cont.Ed.Bar 2021) Discussion of
Consistency May Be Provided, § 12.29.)
            b. Standard of review
      We apply the standard of review discussed in part III.A.1.b, ante, to
Save Civita’s claim. (See Sierra Club, supra, 6 Cal. 5th at p. 516 [describing
standard of review to be applied to claim that EIR failed to perform its
function of informing the public of issues raised by a proposed project].)




                                        55
             c. Application
      Save Civita claims that the FEIR “almost completely ignored,” the
General Plan’s goal of promoting walkability and pedestrian-friendly
development.34 We disagree. Table 5.1-1 of the FEIR is a multi-page table
titled, “Proposed Project’s Consistency with the City of San Diego 2008
General Plan,” that repeatedly discusses the Project’s consistency with the
General Plan’s walkability goal. For example, Table 5.1-1 of the FEIR
includes the following:
Policy/             Goal/                         Proposed Project            Proposed
Recommendation      Recommendation                                            Project
Number                                                                        Consistency/
                                                                              Inconsistency
                    Create a safe and             The proposed [P]roject      The proposed
A. Walkable         comfortable pedestrian        would include a street      [P]roject is
Community Goal II   environment.                  connection. Sidewalks       consistent
                                                  would be included as part   with this goal.
                                                  of the future
                                                  implementation of the
                                                  roadway (if constructed),
                                                  as well as a landscape
                                                  buffer between the


34     We conclude in part III.B, post, that the City reasonably determined
that the Project is consistent with the General Plan. We nevertheless assume
for purposes of this opinion that this determination does not foreclose Save
Civita’s claim that the FEIR is deficient in failing to disclose the Project’s
purported inconsistency with the General Plan. (See Stop Syar Expansion v.
County of Napa (2021) 63 Cal.App.5th 444, 462.) In Stop Syar Expansion,
the appellant maintained that “ ‘[t]he injury that [it] claims is not the
Project’s inconsistency with the General Plan as a whole as would be
addressed by a Planning and Zoning Law (Gov. Code, § 65000 et seq.) action,
but rather the failure to adequately inform the public and decisionmakers
about inconsistencies with any policies as required by CEQA.’ ” (Id. at p. 462,
underscore omitted.) Although expressing skepticism as to the legal validity
of such a claim (see id. at p. 460 [stating that appellant’s claim that the “EIR
failed to address the project’s asserted inconsistencies with the County’s
general plan,” was “[n]ot [a] CEQA [i]ssue” (italics omitted)], the Stop Syar
Expansion court ultimately considered appellant’s claim on the merits. (Id.
at p. 463.) We adopt the same approach here and consider Save Civita’s
claim on the merits.
                                             56
                                                   sidewalk and road for a
                                                   safe and comfortable
                                                   pedestrian linkage to the
                                                   surrounding communities.
A. Walkable         A complete, functional, and    The proposed [P]roject         The proposed
Community Goal      interconnected                 would include a street         [P]roject is
III                 pedestrian network that is     connection that if             consistent
                    accessible to pedestrians      implemented would              with this goal.
                    of all abilities.              include sidewalks that
                                                   would serve as an
                                                   Americans with
                                                   Disabilities Act (ADA)
                                                   compliant pedestrian
                                                   facility that would link the
                                                   communities of Serra
                                                   Mesa and Mission Valley.
                    Greater walkability            The proposed [P]roject         The proposed
A. Walkable         achieved through               would include a street         [P]roject is
Community Goal IV   pedestrian-friendly street,    connection that if             consistent
                    site, and building design.     implemented would be           with this goal.
                                                   designed to address
                                                   pedestrian needs by
                                                   providing pedestrian
                                                   facilities such as
                                                   sidewalks and landscaping
                                                   along the roadway
                                                   extension.


        Save Civita also contends that the FEIR lacks substantial evidence to
support its conclusion that the Project is consistent with the City’s General
Plan. Again, we disagree. As summarized in part III.B, post, the FEIR
outlines numerous ways in which the Project is consistent with the General
Plan.
        Save Civita also maintains that the FEIR “omits relevant policies” from
its analysis, including General Plan Policy, ME-C.6, which encourages that
streets and roads be designed to promote community character. Save Civita
quotes Policy ME-C.6 as providing:
          “Locate and design new streets . . . to:
          respect the natural environment, scenic
          character, and community character of
          the area traversed; and meet safety
          standards.

                                              57
         ...
         b. Design roadways and road
         improvements to maintain and enhance
         neighborhood character.”


      The FEIR was not required to include any discussion of the Project’s
consistency with the General Plan (see, e.g., The Highway 68 Coalition,
supra, 14 Cal.App.5th at p. 894), and it is plainly not defective for failing to
address every individual policy within the General Plan. Moreover, the
FEIR does discuss a number of policies from the General Plan, including
Policy ME-C.3, which provides:
         “Design an interconnected street network within and
         between communities that includes pedestrian and bicycle
         access while minimizing landform and community
         character impacts.” (Italics added.)

      The FEIR reasonably finds that the Project is consistent with this
policy, stating:
         “The proposed project would include a street connection
         linking the communities of Serra Mesa and Mission Valley.
         Impacts on community character and landform would be
         minimal because the surrounding area is already developed
         with homes, streets, and a church.”

      Finally, Save Civita claims that the FEIR is defective in that it
concludes that the Project is consistent with the General Plan’s Walkable
Community Goals, despite the fact that the FEIR also concludes that the
Project would result in an increase in traffic on roads in the Civita
development. The FEIR exhaustively considered this issue, and reasonably
concludes, for the reasons outlined in part III.B, post, that the Project is
consistent with the General Plan’s goal of promoting walkability.




                                        58
      Accordingly, we conclude that the FEIR is not defective for failing to
discuss purported inconsistencies of the Project with the City’s General Plan.
B. The City did not violate the Planning and Zoning law
      Save Civita claims that the City violated the Planning and Zoning Law
(Gov. Code, §§ 65000, 65300) in approving the Project. Specifically, Save
Civita contends that the Project is inconsistent with the “City of Villages
concept” in the City’s General Plan, “which emphasizes walkable
communities and pedestrian-friendly features.”35
      1. Governing law and standard of review
      In Pfeiffer v. City of Sunnyvale City Council (2011) 200 Cal.App.4th
1552 (Pfeiffer), the Court of Appeal described the law governing a claim that
a city’s land use decision is inconsistent with the city’s general plan:
         “Under the Government Code, every county and city is
         required to adopt ‘ “a comprehensive, long-term general
         plan for the physical development of the county or city. . . .”
         (Gov. Code, § 65300.) A general plan provides a “ ‘charter
         for future development’ ” and sets forth a city or county’s
         fundamental policy decisions about such development.
         [Citation.] These policies “typically reflect a range of
         competing interests.” [Citation.] Nevertheless, a city’s
         land use decisions must be consistent with the policies
         expressed in the general plan. [Citation.] “ ‘[T]he propriety
         of virtually any local decision affecting land use and
         development depends upon consistency with the applicable
         general plan and its elements.’ [Citation.]” [Citation.]’
         [Citation.]

35     The City claims that Save Civita forfeited this claim by failing to
adequately raise it either at the administrative level or in the trial court. We
reject the City’s forfeiture argument. At the administrative level, Save Civita
opposed the Project and sent the City Council a memorandum that states in
relevant part, “The Proposed Project is Inconsistent with the City of San
Diego General Plan . . . .” (Underscore omitted.) In addition, Save Civita’s
writ petition in the trial court also expressly alleged that the Project is
inconsistent with the General Plan.
                                       59
         “ ‘ “ ‘An action, program, or project is consistent with the
         general plan if, considering all its aspects, it will further
         the objectives and policies of the general plan and not
         obstruct their attainment.’ [Citation.]” [Citation.] State
         law does not require perfect conformity between a proposed
         project and the applicable general plan . . . . [Citation.]’
         [Citation.] In other words, ‘it is nearly, if not absolutely,
         impossible for a project to be in perfect conformity with
         each and every policy set forth in the applicable plan. . . . It
         is enough that the proposed project will be compatible with
         the objectives, policies, general land uses and programs
         specified in the applicable plan. [Citations.]’ [Citation.]”
         (Id. at pp. 1562–1563.)

      “ ‘A city’s findings that the project is consistent with its general plan
can be reversed only if [they are] based on evidence from which no reasonable
person could have reached the same conclusion.’ ” (Pfeiffer, supra,
200 Cal.App.4th at p. 1563.)
      2. Application
      Save Civita claims that the Project is not consistent with the City of
Villages concept in the general plan due to the “substantial increase in
vehicle thru-traffic on three-residential roads,” namely Phyllis Place, Via
Alta, and Franklin Ridge.
      Notwithstanding the projected increase in traffic, the City could have
reasonably determined that the Project is consistent with the walkable
village concept in the General Plan. As the FEIR notes, the Project would
have pedestrian components that would “provide linkages among
employment sites, housing, and villages.” Specifically, “Sidewalks would be
included as part of the future implementation of the roadway (if constructed),
as well as a landscape buffer between the sidewalk and road for a safe and
comfortable pedestrian linkage to the surrounding communities.” The FEIR


                                       60
also reasonably states, “pedestrian facilities would increase walkability in the
area and accommodate pedestrian activity.” In addition, the FEIR notes, in a
response to a comment concerning the [P]roject’s effect on walkability in the
area, that “Existing signalized, designated pedestrian crosswalks are located
at the intersection of Via Alta and Franklin Ridge Road and the intersection
of Via Alta and Civita Boulevard.”36
      The City was not required to consider the walkability of Civita to the
exclusion of all other policies discussed in the General Plan. (Pfeiffer, supra,
200 Cal.App.4th at p. 1563 [“ ‘policies in a general plan reflect a range of
competing interests’ ”].) The City reasonably determined in the FEIR that
the Project furthers numerous policies in the General Plan, including linking
communities to the regional transit system,37 reducing traffic congestion,


36     In addition, as quoted in part III.A.3.c.ii, ante, another response to
comment in the FEIR specifically addressed how the projected increased
traffic on roads in Civita would likely impact pedestrian safety:
         “Although vehicle traffic along Via Alta and Franklin Ridge
         Road will increase as a result of the project, the roadways
         are designed to accommodate this amount of vehicle traffic.
         In the long-term scenario (Year 2035), the segment of
         Franklin Ridge Road from Via Alta to Civita Boulevard is
         projected to operate at an LOS F [Citation]. However, as
         detailed above, this would not result in an impact to
         pedestrian safety. Franklin Ridge Road has been designed
         with sidewalks separated from the streets by landscaped
         parkways and has multiple crossings and linkages . . . .”

37    During the Planning Commission hearing on the Project, the State
Transportation Commissioner stated: “I can tell you that the I-805-Phyllis
Place interchange is a state asset that was built, not just to serve . . . a small
hamlet of 220 homes but instead to be part of a regional transportation plan.
Mission Valley and Serra Mesa will definitely benefit from the additional
north-south connection.”

                                        61
increasing multi-modal transportation choices, preventing a closed loop-
subdivision, improving traffic circulation, and reducing greenhouse gas
emissions.
        In the end, while the Project is predicted to increase traffic on several
roads, the City could reasonably determine that the Project would further
numerous policies in the General Plan while preserving walkability in the
Civita development. In short, the City reasonably “ ‘weigh[ed] and balance[d]
the plan’s policies,’ ” in approving the Project. (Pfeiffer, supra,
200 Cal.App.4th at p. 1563.)
        Accordingly, we conclude that the City did not act arbitrarily or
capriciously in determining that the Project is consistent with the General
Plan.
C. The City Council, in certifying the FEIR and approving the Project, acted
   in a quasi-legislative capacity and therefore was not subject to procedural
   due process requirements applicable to quasi-adjudicatory hearings

        Save Civita claims that the City’s certification of the FEIR and its
approval of amendments to the SMCP and City General Plan were quasi-
adjudicatory decisions.38 Save Civita further contends that the City violated
the public’s procedural right to due process and a fair hearing because a
member of the City Council who voted to approve the FEIR and the Project

38    Specifically, Save Civita argues, “The certification of an EIR and
attendant approval of a project are reviewed under the administrative-
mandamus procedures under Code of Civil Procedure Section 1094.5. See . . .
§ 21168.” “ ‘ “[W]hen functioning in such an adjudicatory capacity, the city
council must be ‘neutral and unbiased.’ ” ’ ”
      As explained in part III.C.2, post, quasi-adjudicative decisions are
reviewed by way of administrative mandamus pursuant to Code of Civil
Procedure Section 1094.5 and section 21168. Quasi-legislative decisions are
reviewed by way of traditional mandamus pursuant to section Code of Civil
Procedure Section 1085 and section 21168.5.

                                         62
was, according to Save Civita, “a cheerleader for the Project and decided he
was going to approve the Project long before any evidence was presented to

the [Smart Growth & Land Use Committee] or City Council.”39
      The threshold question of whether the City acted in a quasi-
adjudicatory capacity in certifying the FEIR and approving amendments to
planning documents raises a question of law. We review this question of law
de novo. (See Abatti v. Imperial Irrigation Dist. (2012) 205 Cal.App.4th 650,
668 [questions of law arising in CEQA cases are reviewed de novo).]
      1. Factual and procedural background
      In its brief in support of a petition for writ of mandamus, Save Civita
cited Code of Civil Procedure section 1094.5, subdivision (b),40 and
maintained that the City had deprived the public of its right to a fair trial. In
support of this contention, Save Civita noted that, after the RE-DEIR was
released for public review and prior to public hearings on the Project, City


39   While this appeal was pending, we requested that the parties file
supplemental briefs addressing the following two questions:
         “1. Were the City’s certification of the [F]EIR and approval
         of the amendments to planning documents in this case
         quasi-adjudicatory decisions, reviewable pursuant to Public
         Resources Code section 21168 and Code of Civil Procedure
         section 1094.5 or quasi-legislative decisions, reviewable
         pursuant to Public Resources Code section 21168.5 and
         Code of Civil Procedure section 1085?”
         “2. Would a determination that the City was acting in a
         quasi-legislative capacity foreclose appellant’s procedural
         due process claim?”
      We have reviewed the parties’ briefing in addressing Save Civita’s
claim.

40    We discuss Code of Civil Procedure section 1094.5 in part III.C.2.a.ii,
post.
                                       63
Council Member Scott Sherman’s staff sent e-mails to various associations
seeking support for the Project and, on at least one occasion, offered to write
a letter of support for the Project on behalf of a group. In addition, Save
Civita noted that on the day after the Planning Commission recommended
approval of the Project, a staff member from Council Member Sherman’s
office sent out an e-mail to those who had attended the meeting thanking
them for their support and seeking their support in future proceedings
related to the Project. Save Civita claimed that these actions demonstrated
that Council Member Sherman did not act in an impartial matter at the City
Council hearing on the Project. Accordingly, Save Civita argued, “the
hearing failed to comport with the fair-hearing aspect of due process.”
      In its opposition, the City maintained that Save Civita had not
“identified any actions by Mr. Sherman that approach establishing an
‘unacceptable probability of actual bias.’ ” In support of this contention, the
City noted that Save Civita had “only identifie[d] several emails sent, not by
Mr. Sherman, but by his district office staff generally seeking support for the
Project.” According to the City, such evidence did not meet the “exacting
standard to prove actual bias.”
      After further briefing and a hearing, the trial court rejected Save
Civita’s argument in its order denying its Petition / Complaint. The trial
court reasoned in part:
         “[Save Civita] has not identified actions by Councilperson
         Sherman that establish a probability of actual bias. [Save
         Civita] does not identify any concrete facts showing actual
         bias. Mr. Sherman’s office was entitled to communicate
         with constituents and take a position regarding approval of
         the connector road. Mr. Sherman’s motives are irrelevant
         when assessing the validity of the [P]roject approval.”




                                       64
      2. Governing law
            a. Quasi-legislative and quasi-adjudicative decisions
                   i. The distinction between quasi-legislative and quasi-
                      adjudicative acts

      “City council members wear multiple hats. It is commonly understood
that they function as local legislators. But sometimes they act in a quasi-
adjudicatory capacity similar to judges. (Woody’s Group, Inc. v. City of
Newport Beach (2015) 233 Cal.App.4th 1012, 1021 (Woody’s).) . . . [¶] ‘[W]hen
functioning in such an adjudicatory capacity, the city council must be
“neutral and unbiased.” ’ (Woody’s, supra, 233 Cal.App.4th at p. 1021
[citation]; see also Asimow et al., Cal. Practice Guide: Administrative Law
(The Rutter Group 2019) ¶ 3:426, at p. 3-70 [‘A decisionmaker must be
unbiased (meaning that the decisionmaker has no conflict of interest, has not
prejudged the specific facts of the case, and is free of prejudice against or in
favor of any party)’].)” (Petrovich Development Co., LLC v. City of
Sacramento (2020) 48 Cal.App.5th 963, 973 (Petrovich), italics altered.)
      In Beck Development Co. v. Southern Pacific Transportation Co. (1996)
44 Cal.App.4th 1160 (Beck Development Co.) the court summarized the
distinction between quasi-legislative and quasi-adjudicative actions, and
noted that principles of procedural due process do not apply to quasi-
legislative actions:
         “In considering the applicability of due process principles,
         we must distinguish between actions that are legislative in
         character and actions that are adjudicatory. . . . [T]he
         terms ‘quasi-legislative’ and ‘quasi-judicial’ are used to
         denote these differing types of action. Quasi-legislative
         acts involve the adoption of rules of general application on
         the basis of broad public policy, while quasi-judicial acts
         involve the determination and application of facts peculiar
         to an individual case. [Citations.] Quasi-legislative acts

                                        65
         are not subject to procedural due process requirements[41]
         while those requirements apply to quasi-judicial acts
         regardless of the guise they may take. . . .” (Id. at p. 1188,
         italics added.)

      The principle that procedural due process protections do not apply
to quasi-legislative action is well established. (See, e.g., Western Oil & Gas
Assn. v. Air Resources Board (1984) 37 Cal.3d 502, 525 [no constitutional
issue of procedural due process was presented because Board was acting in a
quasi-legislative capacity]; Horn v. County of Ventura (1979) 24 Cal.3d 605,
612–613 [stating that it is “well settled . . . that only those governmental
decisions which are adjudicative in nature are subject to procedural due
process principles. Legislative action is not burdened by such requirements.
[Citations]”].) “ ‘Legislative action generally is not governed by these
procedural due process requirements because it is not practical that everyone
should have a direct voice in legislative decisions; elections provide the check
there. [Citations.]’ ” (San Francisco Tomorrow v. City and County of San
Francisco (2014) 229 Cal.App.4th 498, 526.)
                  ii. Judicial review of quasi-legislative and quasi-
                      adjudicative acts

      Quasi-legislative actions are generally reviewed by a proceeding in
ordinary or traditional mandate (Code Civ. Proc., § 1085), in which judicial
review is confined to the question whether the classification is arbitrary,
capricious, or without reasonable or rational basis. (County of Los Angeles v.
City of Los Angeles (2013) 214 Cal.App.4th 643, 648–655.)



41     The right to an adjudicator who has not “prejudged the specific facts of
the case,”— the right that Save Civita claims was violated in this case—is a
right that attaches when local legislators “act in a quasi-adjudicatory
capacity similar to judges.” (Petrovich, supra, 48 Cal.App.5th at p. 973.)
                                       66
      Administrative mandamus (Code Civ. Proc., § 1094.5) is available only
when “by law a hearing is required to be given, evidence is required to be
taken, and discretion in the determination of facts is vested in the inferior
tribunal, corporation, board, or officer . . . .” (Id., subd. (a); see, e.g., Citizens
for East Shore Parks v. State Lands Com. (2011) 202 Cal.App.4th 549, 571
[“ ‘[T]he intent of the Legislature in enacting [Code of Civil Procedure section]
1094.5 was to authorize “. . . judicial review. . . of an adjudicatory or quasi-
judicial function” ’ ”].)
             b. Judicial review under CEQA
                    i. Statutory framework
      Sections 21168 and 21168.5 outline the manner by which a party may
obtain judicial review of an agency’s decision under CEQA. Except for
proceedings under section 21168 to challenge quasi-adjudicatory decisions,
section 21168.5 governs judicial review of all decisions by a public agency
under CEQA. Section 21168.5 provides in relevant part:
          “In any action or proceeding, other than an action or
          proceeding under Section 21168, to attack, review, set
          aside, void or annul a determination, finding, or decision of
          a public agency on the grounds of noncompliance with this
          division, the inquiry shall extend only to whether there was
          a prejudicial abuse of discretion. Abuse of discretion is
          established if the agency has not proceeded in a manner
          required by law or if the determination or decision is not
          supported by substantial evidence.”

      Section 21168 governs judicial review of a public agency’s CEQA quasi-
adjudicative decisions:
          “Any action or proceeding to attack, review, set aside, void
          or annul a determination, finding, or decision of a public
          agency, made as a result of a proceeding in which by law a
          hearing is required to be given, evidence is required to be
          taken and discretion in the determination of facts is vested

                                          67
        in a public agency, on the grounds of noncompliance with
        the provisions of this division shall be in accordance with
        the provisions of Section 1094.5 of the Code of Civil
        Procedure.

        “In any such action, the court shall not exercise its
        independent judgment on the evidence but shall only
        determine whether the act or decision is supported by
        substantial evidence in the light of the whole record.”

                 ii. Western States
     In Western States Petroleum Assn. v. Superior Court (1995) 9 Cal.4th
559, 566 (Western States), the Supreme Court outlined the distinction
between administrative and traditional mandamus and between review
under sections 21168 and 21168.5 as follows:
        “A party may seek to set aside an administrative decision
        for failure to comply with CEQA by petitioning for either
        administrative mandamus (Code Civ. Proc., § 1094.5) or
        traditional mandamus (id., [Code Civ. Proc.,] § 1085). A
        petition for administrative mandamus is appropriate when
        the party seeks review of a ‘determination, finding, or
        decision of a public agency, made as a result of a proceeding
        in which by law a hearing is required to be given, evidence
        is required to be taken and discretion in the determination
        of facts is vested in a public agency, on the grounds of
        noncompliance with [CEQA],’ generally referred to as an
        ‘adjudicatory’ or ‘quasi-judicial’ decision. (. . . § 21168; see
        Langsam v. City of Sausalito (1987) 190 Cal.App.3d 871,
        879 [‘It is well established that the intent of the Legislature
        in enacting [Code of Civil Procedure section] 1094.5 was to
        authorize “. . . judicial review only of the exercise by an
        administrative agency of an adjudicatory or quasi-judicial
        function.” ’]; see also Cal. Administrative Mandamus
        (Cont.Ed.Bar 1989) § 1.1, p. 2 [administrative mandamus is
        the ‘procedure used to obtain judicial review of adjudicative
        decisions (i.e., decisions that determine what the facts are
        in relation to specific private rights or interests)’].) A
        petition for traditional mandamus is appropriate in all

                                      68
         other actions brought ‘to attack, review, set aside, void or
         annul a determination, finding, or decision of a public
         agency on the grounds of noncompliance with [CEQA].’
         [Citations.]” (Western States, supra, at pp. 566–567.)

      The Western States court specifically rejected the argument that review
could be had under section 21168 whenever an agency was required by law to
hold a hearing on a matter. (Western States, supra, 9 Cal.4th at p. 567.)
Instead, the Western States court made clear that review under section 21168
is proper only when an agency acted in a quasi-adjudicatory capacity,
reasoning in part:
         “When the Legislature drafted . . . section 21168 in 1972, it
         borrowed the words, ‘made as [a] result of a proceeding in
         which by law a hearing is required to be given, evidence is
         required to be taken and discretion in the determination of
         facts is vested in [a public agency],’ from Code of Civil
         Procedure section 1094.5, subdivision (a). It was well
         established in 1972 that an administrative mandamus
         action under Code of Civil Procedure section 1094.5 was not
         the proper vehicle to challenge a quasi-legislative
         administrative decision even if the agency was required by
         law to hold a hearing as part of its rulemaking procedures.
         [Citation.] We assume that when the Legislature chose to
         incorporate the language of Code of Civil Procedure section
         1094.5 into . . . section 21168, it intended that language to
         have the same meaning and be construed and applied in
         the same way as the courts had done up to that point.
         [Citation.]” (Western States, supra, at p. 568.)

      Thus, under Western States, a local agency’s certification of an EIR is
quasi-legislative, unless the underlying action that the public agency
analyzed in the EIR is quasi-adjudicative. (See Cal. Administrative
Mandamus (3d ed. Cal CEB) Administrative Mandamus, § 5.19 [describing as
“quasi-legislative and hence subject to review under [Code of Civil Procedure
section] 1085,” a “[CEQA] decision, such as certification of an EIR, when the

                                       69
underlying decision is quasi-legislative, such as adoption of an ordinance,
rule, regulation, or policy,” citing Western States, supra, 9 Cal.4th at p. 566].)
          In Madera Oversight Coalition, Inc. v. County of Madera (2011)
199 Cal.App.4th 48 (Madera), the Court of Appeal concluded that a plaintiffs’
petition for writ of mandate challenging a local agency’s certification of an
EIR challenged a quasi-legislative action:
            “The acts of County’s board of supervisors in (1) certifying
            the final EIR and (2) approving an ordinance that adopted
            the Tesoro Viejo specific plan and related rezoning
            constituted legislative and quasi-legislative decisions.
            In Yost v. Thomas (1984) 36 Cal.3d 561 [(Yost)], the
            California Supreme Court stated that it had ‘no doubt’ that
            ‘the adoption of a specific plan is to be characterized as a
            legislative act.’ (Id. at p. 570.) It also stated that ‘the
            rezoning of land is a legislative act . . . .’ (Ibid.)” (Id. at
            p. 75.)

          The Madera court continued:
            “In this case, plaintiffs’ petition for a writ of mandamus is
            properly classified as a petition for traditional mandamus
            (1) subject to the procedures set forth in Code of Civil
            Procedure section 1085 and (2) reviewed under the
            standards contained in . . . section 21168.5. [Citation.]
            This conclusion is not controversial, as a vast majority of
            proceedings challenging agency action for violating CEQA
            are treated as traditional mandamus reviewed under
            section 21168.5.” (Madera, supra, 199 Cal.App.4th at
            p. 76.)

          Similarly, in Citizens Opposing a Dangerous Environment v. County of
Kern (2014) 228 Cal.App.4th 360, the Court of Appeal stated that a challenge
to the certification of an EIR containing a particular mitigation measure was
“as one for a writ of traditional mandamus under section 21168.5,” because
“the challenged agency decision is legislative in character.” (Id. at p. 365,
fn. 5.)

                                          70
            c. Relevant law with respect to whether the underlying actions
               analyzed in the FEIR are quasi-legislative or quasi-
               adjudicatory

      The FEIR analyzed two underlying actions to be taken by the City:
(1) the approval of the building of the road and; (2) the amendment of

planning documents to show the proposed roadway.42
                  i. An agency’s decision to approve the building of a road is
                     a quasi-legislative act

      In Save Lafayette Trees v. East Bay Regional Park Dist. (2021)
66 Cal.App.5th 21, 52–56 (Save Lafayette Trees) the Court of Appeal provided
an extensive discussion of the distinction between land use decisions that are
legislative in nature and those that are adjudicative. The Save Lafayette
Trees court noted that, where an agency has to consider “a broad spectrum of
community costs and benefits which cannot be limited to ‘facts peculiar to the
individual case,’ ” the agency acts in a legislative manner. (Save Lafayette
Trees, supra, at p. 56; quoting Oceanside Marina Towers Assn. v. Oceanside
Community Development Com. (1986) 187 Cal.App.3d 735 (Oceanside Marina


42    The FEIR’s “Project Description,” stated in relevant part:
         “The proposed [P]roject consists of construction and
         operation of a four-lane major street . . . . [¶] The proposed
         [P]roject would require an amendment to the Serra Mesa
         Community Plan.”
       The FEIR also indicated that, although it was “reasonably foreseeable
that the roadway could be proposed and implemented without further
discretionary review if the proposed [P]roject were to be approved and this
[FEIR] were to be certified,” the City was not “at this time,” “proposing to
construct or fund the roadway construction.” (Underscore omitted.) The
FEIR stated that the City was “only . . . analyz[ing] the environmental effects
of [the road’s] construction and operation, as directed by the City Council,”
and that, “[t]he [Civita] developer or another entity could implement the
proposed [P]roject.” (Underscore omitted.)
                                       71
Towers) [concluding that agencies’ CEQA decision pertaining to relocation of
railroad switchyard was legislative in nature because “like any other decision
regarding the location of a public improvement,” (id. at p. 747) the agencies
were required to consider numerous interests in selecting location, and
“[a]lthough these types of decisions have substantial impact on surrounding
properties, they have consistently been held to be ‘legislative’ acts exempt
from due process hearing requirements” (id. at p. 745)].)
      Among the cases cited by the Save Lafayette Trees court is Quinchard v.
Board of Trustees (1896) 113 Cal. 664, 669 (Quinchard), in which the
California Supreme Court concluded that “[w]hether an existing street shall
be improved,” was a legislative question, reasoning:
         “Whether an existing street shall be improved, is a question
         to be addressed to the governing body of a municipality in
         its legislative capacity, and its determination upon that
         question, as well as upon the character of the improvement
         to be made, is a legislative act. [Citations.] The act does
         not cease to be legislative because the members of the city
         council are required to exercise their judgment in
         determining whether the improvement shall be made. The
         judgment which they exercise in ordering the improvement
         is not a determination of the rights of an individual under
         existing laws, but is the conclusion or opinion which they
         form in the exercise of the discretionary power that has
         been [e]ntrusted to them, and upon a consideration of the
         public welfare and demands for which they are to provide.”

      Quinchard is consistent with other California Supreme Court case law
stating that a governmental decision to approve road construction is
legislative in nature. (See Brown v. Board of Supervisors (1899) 124 Cal. 274,
277–278 [“The act of the board of supervisors in determining whether a street
shall be opened or closed, or widened or contracted, or otherwise improved, is
a legislative act performed in the exercise of the power which has been


                                      72
conferred upon the municipality by the legislature to enable it to provide for
the welfare of its citizens”]; accord Wheelright v. County of Marin (1970)
2 Cal.3d 448, 452, 458 [concluding that an ordinance approving “a precise
development plan for the construction of the Tennessee Valley access road,”
was a legislative act because “[r]oadways are of sufficient public interest and
concern to weight the scales in favor of construing this ordinance as being
legislative”].)
                   ii. An agency’s amendment of planning documents is a
                       quasi-legislative act

      An agency’s act in adopting or amending a general or specific plan is a
legislative act. (Yost, supra, 36 Cal.3d 561.) In reaching this conclusion, the
Yost court reasoned in part:
          “The adoption of a general plan is a legislative act
          [Citation] ‘The amendment of a legislative act is itself a
          legislative act’ [citation] and the amendment of a general
          plan is thus a legislative act . . . . [Citation.] Therefore, the
          amendments to [city’s] general plan were legislative
          acts . . . . [¶] This leaves the question whether the adoption
          of a specific plan is to be characterized as a legislative act.
          We have no doubt that the answer is affirmative.
          Certainly[,] such action is neither administrative nor
          adjudicative. [Citations.] On the other hand the elements
          of a specific plan are similar to those found in general plans
          or in zoning regulations—the siting of buildings, uses and
          roadways; height, bulk and setback limitations; population
          and building densities; open space allocation. [Citation.]
          The statutory procedure for the adoption and amendment
          of specific plans is substantially similar to that for general
          plans [citation]. It appears therefore that the legislative
          aspects of a specific plan are similar to those of general
          plans.” (Id. at p. 570.)


      In Sierra Club v. Gilroy City Council (1990) 222 Cal.App.3d 30, the
Court of Appeal applied Yost in concluding that, because “[t]he amendment of

                                         73
a general plan has been held to be a quasi-legislative action,” judicial review
of a CEQA decision pertaining to such action, “is governed by section
21168.5.” (Sierra Club v. Gilroy City Council, supra, at p. 39.)
      3. Application
      In order to determine whether the City’s certification of the FEIR and
its approval of amendments to the SMCP and City’s General Plan were
quasi-adjudicatory acts, and thus subject to procedural due process
requirements as Save Civita maintains, we must consider the nature of the
acts undertaken by the City. (See Western States, supra, 9 Cal.4th at
pp. 566–567 [stating that whether a petition challenging an agency’s action
for failing to comply with CEQA sounds in traditional or administrative
mandate is determined by whether the agency’s action was quasi-
adjudicative or quasi-legislative]; Save Lafayette Trees, supra, 66 Cal.App.5th
at p. 52 [in determining whether party could properly allege procedural due
process claim against agency, Court of Appeal evaluated whether agency’s
action was quasi-adjudicatory]).
            a. The City’s approval of amendments to the SMCP and City’s
               General Plan

      Considering the latter issue first, it appears clear that the City’s
approval of amendments to the SMCP and City’s General Plan are quasi-
legislative actions, because such actions “involve the adoption of rules of
general application on the basis of broad public policy.” (Beck Development
Co., supra, 44 Cal.App.4th at p. 1188.) Indeed, as noted, the California
Supreme Court has concluded that a governmental entity’s action in adopting
or amending a general or specific plan is clearly a legislative act (Yost, supra,
36 Cal.3d at pp. 570–571; see also, e.g., The Park at Cross Creek, LLC v. City
of Malibu (2017) 12 Cal.App.5th 1196, 1204 [“A city’s or county’s adoption of


                                       74
a general plan for its physical development is a legislative act. [Citations.]
Adoption or amendment of a specific plan for the systematic implementation
of the general plan is also a legislative act”].)
      In its supplemental brief, Save Civita cites Rural Landowners Assn. v.
City Council (1983) 143 Cal.App.3d 1013, 1018, footnote 4 (Rural
Landowners) and Friends of the Old Trees v. Department of Forestry & Fire
Protection (1997) 52 Cal.App.4th 1383, 1390, footnote 5 (Friends of the Old
Trees), in support of its contention that the City’s approval of amendments to
the SMCP and City’s General Plan were quasi-adjudicatory because
provisions of City and state law require public hearings before the adoption of
such amendments. Neither case supports Save Civita’s position.
      In Rural Landowners, supra, 143 Cal.App.3d at page 1018, footnote 4,
the Court of Appeal stated, without analysis, that judicial review was
governed by the administrative mandamus procedures of section 21168
because “[t]he actions under consideration by the City (general plan
amendment, prezoning, tentative map approval) required public hearings.”
However, subsequent to the decision in Rural Landowners, as explained in
part III.C.2.b.ii, ante, in Western States, the Supreme Court specifically
rejected the notion that section 21168 applies whenever an agency is required
by law to hold a hearing. (Western States, supra, 9 Cal.4th at p. 567
[explaining that the view that section 21168 applies whenever an agency is
required to hold a hearing was incorrect as a matter of statutory
interpretation].) Thus, even assuming that Save Civita is correct that the

City was required to hold a hearing before adopting the amendments,43 this


43    Save Civita cites to provisions of the San Diego Municipal Code, a City
policy manual, and provisions of the Government Code in support of the
proposition that “all plan amendments are required to be brought to a public
hearing.” (Boldface omitted.) However, Save Civita fails to demonstrate that
                                         75
fact does not demonstrate that the City’s action was quasi-adjudicatory.
Thus, to the extent that Rural Landowners, supra, at page 1018, footnote 4
suggests that a general plan amendment is reviewable pursuant to section
21168 because an agency is required by law to hold a hearing, it is no longer
good law in the wake of Western States. (See Kostka & Zischke, Practice
Under the California Environmental Quality Act, supra, § 23.44 [stating that
“Western States implicitly overrules” decisions such as Rural Landowners,
supra, at p. 1018, footnote 4, in which courts have concluded that section
21168 applied because the agency held a hearing mandated by law].)
      Rural Landowners also was decided before Yost, supra, 36 Cal.3d 561
in which the Supreme Court expressly held that it had “no doubt,” that the
“adoption of a specific plan is to be characterized as a legislative act.” (Id. at
p. 570.) While Save Civita notes that the Yost court did not apply this
conclusion in determining whether general plan amendments are reviewable
by way of traditional mandamus under section 1085, Yost has been applied in
such a fashion. For example, in Cormier v. County of San Luis Obispo (1984)
161 Cal.App.3d 850, 855, the Court of Appeal stated:
         “The actions of the legislative body in enacting zoning
         regulations are generally held to be legislative. For
         instance, a city council acts in a legislative capacity when it
         adopts a General Plan Amendment. This includes an
         amendment to a general plan. (Yost[, supra,] 36 Cal.3d


any of the public hearings referenced in these provisions are adjudicative
hearings under Western States. (See Western States, supra, 9 Cal.4th at
p. 567 [stating that “administrative mandamus is the ‘procedure used to
obtain judicial review of adjudicative decisions (i.e., decisions that determine
what the facts are in relation to specific private rights or interests),’ ” and
noting that administrative mandamus is not the proper method to challenge
“a quasi-legislative administrative decision even if the agency was required by
law to hold a hearing as part of its rulemaking procedures” (id. at p. 568,
italics added)].)
                                        76
         561.) This action is reviewable under Code of Civil
         Procedure section 1085.”

      Other courts have also applied Yost in determining that a CEQA action
that involves a challenge to the adoption of a general plan sounds in
traditional mandate. (See, e.g., Sierra Club v. Gilroy City Council, supra,
222 Cal.App.3d at p. 39.)
      Save Civita also cites Friends of the Old Trees, supra, 52 Cal.App.4th
1383, in support of Save Civita’s contention that “[c]onsideration of the
community-plan amendment in this case is . . . a quasi-judicial function that
requires a hearing, evidence, and the exercise of discretion.” In Friends of the
Old Trees, supra, the court noted that section 4582.7, subdivision (c), requires
a public hearing with respect to administrative appeals of certain timber
harvest plans. (Friends of the Old Trees, at p. 1390, fn. 5.) The Friends of the
Old Trees court stated further that, “in such a scenario, the hearing
requirement of section 21168 is clearly met” and judicial review is by way of
administrative mandamus. (Ibid.) However, Save Civita fails to present any
argument as to the ways in which a timber harvest plan administrative
appeal is similar to a hearing pertaining to the adoption of a general plan
amendment. Further, as explained above, in the wake of Western States,
even assuming that the City’s adoption of a general plan amendment
required a public hearing, this fact is clearly not a sufficient basis to warrant
review by way of administrative mandamus.44


44     We also reject Save Civita’s argument that the City’s adoption of the
plan amendments was adjudicatory because “although the proposed
amendment was to a community plan, which is typically a broadly applicable
policy document, the amendment referred to one specific project only—the
road connection.” As explained in connection with our analysis whether the
City’s certification of the FEIR was quasi-legislative or quasi-adjudicative,
post, in approving the building of the road, the City Council was acting in a
                                       77
      In sum, following Yost, we conclude that the enactment of a plan
amendment involves the quasi-legislative act of adopting a rule of general
application. Thus, we conclude that the City acted in a quasi-legislative
capacity in approving amendments to the SMCP and City’s General Plan.
            b. The City’s certification of the FEIR
      In order to determine whether the City’s certification of the FEIR was
“quasi-legislative” or “quasi-adjudicative,” we look to the nature of the
underlying action that the City was analyzing in the FEIR. (See Western
States, supra, 9 Cal.4th at p. 566; Madera, supra, 199 Cal.App.4th at p.76;
Kostka & Zischke, Practice Under the Cal. Environmental Quality Act,
(Cont.Ed.Bar. 2021) Is Review Governed by Pub Res C §21168 or §21168.5?,
§ 23.41(c) [explaining that under Western States, “When an agency’s decision
on the merits of a project is reviewable [as a quasi-adjudicative act] under
[Code of Civil Procedure section] 1094.5, [section] 21168 governs review of the
related CEQA determination,” but that “when the agency’s decision on the
merits of a project is reviewable [as a quasi-legislative act] under [Code of
Civil Procedure section] 1085, [section] 21168.5 governs review of the related
CEQA determination”].) In applying the Western States framework in this
case, as discussed in part III.C.2.c, ante, the FEIR analyzed two underlying
actions to be taken by the City: (1) approval of the building of the road and;
(2) amendment of planning documents to show the proposed roadway. The
administrative record makes clear that, in approving the building of the road,
the City Council was not “limited to a consideration of the interests of nearby
property owners.” (Save Lafayette Trees, supra, 66 Cal.App.5th 21.)
Moreover, in considering the “location of a public improvement” (Oceanside

legislative capacity in broadly considering the interest of the public generally
and was not “limited to a consideration of the interests of nearby property
owners.” (Save Lafayette Trees, supra, 66 Cal.App.5th at p. 55.)
                                       78
Marina Towers, supra, 187 Cal.App.3d at p. 747), the City Council had to
assess “a broad spectrum of community costs and benefits . . . [that are not]
limited to ‘facts peculiar to the individual case.’ ” (Ibid.) Thus, consistent
with the case law discussed in part III C.2.c.i, ante (see, e.g., Quinchard,
supra, 113 Cal. at pp. 669–670 [“[w]hether an existing street shall be
improved . . . is a question to be addressed to the governing body of a
municipality in its legislative capacity”]), we conclude that the City’s act in
approving the building of the road was a quasi-legislative act. In addition,
for the reasons stated ante, it is clear that the City’s acts in amending
planning documents to show the proposed roadway were quasi-legislative.
Because both of the underlying acts analyzed in the FEIR are quasi-
legislative, we conclude that the City’s act in certifying the FEIR was also
quasi-legislative.
      Rather than apply the Western States framework and analyze the
nature of the underlying actions evaluated in the FEIR, Save Civita broadly
argues that “[w]here the agency’s CEQA determination requires it to make
findings, . . . section 21168 applies.” (Citing Association for Protection etc.
Values v. City of Ukiah (1991) 2 Cal.App.4th 720, 729; CalBeach Advocates v.
City of Solana Beach (2002) 103 Cal.App.4th 529, 539.) Neither case holds
that section 21168 applies whenever an agency is required to make findings.
Rather, both cases merely state the proposition that “ ‘[s]ection 21168
requires the agency make findings supporting its decision . . . .’ ” (CalBeach
Advocates v. City of Solana Beach, supra, at p. 539; quoting Association for
Protection etc. v. City of Ukiah, supra, at p. 729.)
      We are not persuaded by Save Civita’s contention that “the Legislature
intended the CEQA process for the certification of [EIRs] to be quasi-
adjudicatory in nature.” Save Civita’s suggestion that the certification of any


                                        79
EIR is a quasi-adjudicative act is contrary to numerous cases holding that a
CEQA petition challenging an EIR was quasi-legislative and/or reviewable
under section 21168.5. (See Madera, supra, 199 Cal.App.4th at p. 76;
Citizens Opposing a Dangerous Environment v. County of Kern, supra,
228 Cal.App.4th 360; Preservation Action Council, supra, 141 Cal.App.4th at
p. 1352; Cal. Administrative Mandamus, supra, Administrative Mandamus,
§ 5.19; cf. Laurel Heights Improvement Assn. v. Regents of University of
California (1988) 47 Cal.3d 376, 392, fn. 5 [“The parties dispute whether the
Association’s challenge to the Regents’ certification of the [EIR] and approval
of the project was a traditional or administrative mandamus proceeding. . . .
This action appears to be one of traditional mandamus because the agency
did not conduct a hearing at which evidence was taken in a judicial
(adjudicative) sense, but we need not decide this issue”].)
      Save Civita’s contention that the certification of an EIR is, by default,
quasi-adjudicatory and therefore reviewable under section 21168 is also
contrary to the Western States framework for determining whether section
21168 or 21168.5 applies. (See Western States, supra, 9 Cal.4th at pp. 566–
567 [whether a CEQA petition is reviewable under section 21168 or 21168.5
is driven by an analysis of the nature of the agency’s actions on the merits of
a project].)
      In sum, we reject Save Civita’s argument that “the CEQA process pulls
this Project into the quasi-adjudicatory realm.” Instead, applying the
Western States framework, we conclude that the City’s certification of the
FEIR was a quasi-legislative act.




                                       80
             c. Save Civita’s procedural due process claim is foreclosed by our
                conclusions that the City was acting in a quasi-legislative
                capacity

      Our conclusions that the City was acting in a quasi-legislative capacity
in certifying the FEIR and approving the amendments to the SMCP and
City’s General Plan forecloses Save Civita’s procedural due process claim.
(See, e.g., Beck Development Co., supra, 44 Cal.App.4th at p. 1188.)
      Accordingly, we conclude that Save Civita is not entitled to reversal on
the ground that the City violated the public’s right to a fair hearing based on
evidence that a City Council Member’s staff solicited support for the
Project.45
                                      IV.
                                DISPOSITION
      The judgment is affirmed.


                                                        AARON, Acting P. J.

WE CONCUR:

DATO, J.

GUERRERO, J.



45     We also reject Save Civita’s contention, raised in its supplemental brief,
that “[e]ven if the City’s decisions were quasi-legislative in nature, Save
Civita’s procedural due process claim would not be foreclosed because
procedural unfairness is actionable under either section 1085 or section
1094.5.” Save Civita has not cited, and our research has not uncovered, any
case law supporting the proposition that it is improper for a legislator or his
staff to seek public support for a project when the legislator is acting in a
quasi-legislative capacity. Thus, Save Civita has not identified any
procedural unfairness on which its petition for writ of mandate may
challenge.
                                       81
Appendix A:




(FEIR, Figure 5.2-1, “Traffic Impact Study Area”)




                                 82